 EAGLE-PICHER INDUSTRIES 169Eagle-Picher Industries, Inc., Hillsdale Tool and Manufacturing Co. Division and International Union, United Automobile and Agricultural Im-plement Workers of America (UAW), AFLŒCIO.  Cases 7ŒCAŒ41632 and 7ŒRCŒ21284 May 19, 2000 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND HURTGEN On September 7, 1999, Administrative Law Judge David L. Evans issued the attached decision. The Re-spondent filed exceptions and a supporting brief, the General Counsel and the Charging Party each filed cross-exceptions and supporting briefs and answering briefs to the Respondent™s exceptions, and the Respondent filed answering briefs in response to the General Counsel™s and the Charging Party™s cross-exceptions. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs1 and has decided to affirm the judge™s rulings, findings,2 and conclusions as modified3 and to adopt the recommended Order. The judge found, and we agree, that the Respondent did not violate the Act by issuing a warning letter to em-ployee Ellair.  As fully recounted by the judge, the Re-spondent conducted a series of campaign meetings in which it sought to dissuade employees from supporting the Union.  Employee attendance was compulsory.  Prior to the meeting in question, the Respondent™s president, William Oeters, told employees he would make a speech, and employees should hold their questions until he fin-ished.  When employee Gerald Ellair nonetheless at-tempted to ask a question during Oeters™ presentation, he was told to sit down and be quiet.  When the Respondent continued its presentation, Ellair muttered ﬁgarbageﬂ for all to hear.  At that point, Oeters stated that he would issue a warning notice to Ellair.                                                            1 The Respondent has requested oral argument. The request is denied as the record, exceptions, and briefs adequately present the issues and the positions of the parties.  2 The Respondent has excepted to some of the judge™s credibility findings. The Board's established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings.  In adopting the judge™s findings and recommendations with regard to the rule prohibiting off-duty employees from gaining access to any of the Respondent™s facilities at which the employees did not work, we also rely on the Postal Service, 318 NLRB 466 (1995), and Southern California Gas Co., 321 NLRB 551 (1996). Member Hurtgen agrees that the Respondent maintained a work rule that unlawfully prohibited off-duty employees from gaining access to its parking lots, gates, and other outside nonworking areas.  This rule facially pertains to the facility at which employees work.  Member Hurtgen also agrees that the Respondent unlawfully expanded the above-work rule to prohibit off-duty employees from coming onto the Respondent™s facility at which they do not work.  However, in agree-ing, he notes particularly that the employees at the two Respondent facilities are in one appropriate unit.  He does not pass on whether the same result would obtain if off-duty employees at one facility seek to gain access to a different facility, where the two facilities are in differ-ent units.  He notes that, in the cases cited above by his colleagues, the two facilities were in the same unit. 3 In the absence of exceptions, we adopt pro forma the judge™s dis-missal of Objections 1, 2, 10, and 12.  We also find it unnecessary to pass on the judge™s finding that Su-pervisor Jerome Cass interrogated employee Jeff Davis in violation of Sec. 8(a)(1) as that finding would be cumulative to the findings of other unlawful interrogations, which we adopt.  The judge found no violation and we agree.  However, the judge relied in significant part on his finding that the Respondent imposed only a ﬁmild disciplineﬂ on Ellair.  Although the relative inseverity of the discipline may be relevant to the issue of motive, we do not regard it as the determining factor in finding the discipline lawful.  Rather, in the circumstances, Oeters was privileged to tell Ellair to keep quiet until Oeters was finished.  Ac-cordingly, Ellair™s ﬁgarbageﬂ comment was insubordinate and unprotected.  It is this factor, rather than the relative inseverity of the discipline, which warrants dismissal of the allegation. Beverly California Corp., 326 NLRB 232 (1998), cited by our dissenting colleague, is distinguishable.  In the instant case, the Respondent said, before the meeting, that questions and comments should be withheld until after the Respondent™s presentation.  Ellair ignored this admonition and was insubordinate.  By contrast, in Bev-erly, it is unclear whether there was a prespeech instruc-tion.  Moreover, the past practice was to the contrary, and the judge gave substantial weight to that past prac-tice in finding that the employer™s action of discipline was to punish prounion comments, rather than to main-tain order at the meeting. Similarly, and contrary to the dissent, this case does not involve ﬁintemperate conduct during the course of engaging in protected activity.ﬂ  Rather, it involved in-subordinate conduct during the course of an employer™s lawful meeting. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, Eagle-Picher Industries, Inc., Hillsdale Tool and Manufacturing Co. Division, Hills-dale and Jonesville, Michigan, its officers, agents, suc-cessors, and assigns, shall take the action set forth in the Order.  MEMBER HURTGEN, concurring. I agree with Chairman Truesdale that Beverly Califor-nia Corp., 326 NLRB 232 (1998), is distinguishable.  However, I disagree with the standard used in that case.  That case, like the instant one, involves employee con-duct during the course of an employer speech.  The 331 NLRB No. 14  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 170Board applied the test of 
Mast Advertising & Publishing 
Co.,
 304 NLRB 819 (1991) (whether the employee con-
duct is ﬁso flagrant and egregious as to cost [him] the 
Act™s protectionﬂ).  In my view, that test is not the one to 
be applied to employee conduct during an employer 
speech.  Rather, the test was formulated to apply to em-
ployee remarks 
during a grievance discussion.
  In order 
to permit free exchange during such discussion, the 

Board allows some ﬁleeway for impulsive behavior.ﬂ  
See NLRB v. Thor Power Tool Co.,
 351 F.2d 584, 587 
(7th Cir. 1965).  The test and its rationale have nothing to 

do with an employer speech to
 employees.  An employer 
speech is not a process of collective bargaining.  At such 

a speech, during time which the employer has paid for, 
the employer can insist on speaking without interruption 
and (if the employer wishes
) can entertain employee 
questions and comments afterward.  That is what the 
Respondent did in this case.  The employee acted con-
trary to the Respondent™s lawful instruction. 
 MEMBER LIEBMAN, dissenting in part. 
Contrary to my colleagues and the judge, I find that the 
Respondent violated Section 
8(a)(3) and (1) of the Act 
and engaged in objectionable conduct when it issued a 

warning notice to employee Gerald Ellair for his conduct 
during a December 1, 1998 captive audience meeting.  In 

all other respects, I agree with my colleagues™ adoption 
of the judge™s decision. 
At the December 1 captive audience meeting, Com-
pany President Bill Oeters told employees that he would 

not take questions during the meeting, but would answer 
questions on an individual basis after the meeting.  Em-
ployee Jamie Buckner attempted to ask a question.  
Oeters told Buckner to sit down and be quiet.  Ellair then 
stood up.  Holding the employee handbook, Ellair asked 
why employees could not ask questions because the 
handbook encouraged open communication.  In response, 
Oeters told Ellair to ﬁsit down and be quiet or they™d 
write him up.ﬂ  Other employees who attempted to ask 
questions were also told to 
sit down.  Oeters refused to 
answer questions and continued with his presentation.   
During the presentation Oete
rs made comments critical 
of unions.  In response, Ellair said, in a ﬁmoderate tone,ﬂ 

the word, ﬁgarbage.ﬂ  Oeters then pointed to Ellair and 
stated that he wanted Ellair written up.  As a result, ac-
cording to the Respondent™
s vice president for human 
relations, the crowd was ﬁchilledﬂ and the meeting con-
tinued.  After the meeting, Ellair was initially told that 
insubordination was punishable by discharge.  He was 
later told he could be issued a 5-day suspension.  Finally, 
the management officials informed Ellair that he would 
receive a written warning. 
I agree with my colleagues and the judge that this inci-
dent must be analyzed under 
NLRB v. Thor Power Tool
, 351 F.2d 584, 587 (7th Cir. 1965) (ﬁemployee™s right to 
engage in concerted activity may permit some leeway for 
impulsive behavior, which must be balanced against the 
employer™s right to maintain order and respectﬂ).  I do 
not, however, agree with my colleagues™ conclusion.  
Ellair was warned simply for suggesting that, because the 
handbook encouraged open communications, employees 
should feel free to ask questions at the meeting, and for 

uttering the word ﬁgarbageﬂ in response to the Respon-
dent™s president™s negative comments about unions.   
I cannot agree with my colleagues that Ellair™s conduct 
was ﬁso flagrant and egregious as to cost [him] the Act™s 

protection.ﬂ  
Mast Advertising & Publishing Co.
, 304 NLRB 819 (1991).  ﬁ[A]n employee™s intemperate con-
duct during the course of engaging in protected activity 
is permitted some leeway without losing the Act™s pro-
tection.ﬂ  Beverly California Corp
., 326 NLRB 232, 233 
fn. 5 (1998).  
In Beverly
, the Board found an 8(a)(3) and (1) viola-
tion under circumstances strikingly similar to those pre-
sent here.  In that case, du
ring a captive audience meet-
ing an employee spoke up in a loud voice and asked 
whether she would get a chance to ask a question.  The 
employer™s corporate director 
of associate relations asked 
her to sit down.  She persisted in repeatedly asking if she 
could ask a question and when she could tell her side.  
She was then told to leave or she would be suspended.  
After 3Œ5 minutes she left the meeting.  She was sent 
home for the remainder of that day and received an addi-
tional 3-day suspension.  
Beverly California Corp
., su-pra.  The Board found that the employee™s actions were 
not so intemperate as to lose the protection of the Act 
and that the suspension for those actions violated Section 
8(a)(3) and (1).  The Board fu
rther found that the threat 
of suspension made at the meeting independently vio-

lated Section 8(a)(1).   
In my view, Ellair™s conduct at the captive audience 
meeting in the instant case wa
s no more intemperate than 
that found protected in 
Beverly
.  Although perhaps impo-
lite, Ellair™s conduct was not significantly disruptive and, 
contrary to the judge™s conclusion, did not jeopardize the 
Respondent™s exercise of its ri
ghts under Section 8(c) of 
the Act to express its views concerning unionization.  
Thus, balancing the ﬁleeway for impulsive behaviorﬂ 
against the Respondent™s ﬁright to maintain order and 

respect,ﬂ I find that in th
is case the employee™s rights 
outweigh those of the Respondent, and that Ellair™s con-
duct was protected.  
My colleagues seek to distinguish 
Beverly.  They state that it is unclear whether 
Beverly
, unlike the Respondent, 
issued a prespeech instruc
tion against asking questions 
during the meeting, but that 
ﬁthe past practice was to the 
contrary.ﬂ  Thus, in the view of my colleagues, that past 

practice to allow questions was significant to the judge™s 
finding that 
Beverly™s action of discipline was to punish 
prounion comments, rather than to maintain order at the 
meeting.  I fail to see the legal significance of the distinc-
tion my colleagues are drawing.  In 
Beverly, 
the official  EAGLE-PICHER INDUSTRIES 171who conducted the meeting testified that he had held 
small meetings (groups of 10 or less employees) at which 
questions were permitted.  However, all eligible employ-
ees attended the meeting in question, and, according to 
the official, questions were no
t to be permitted.  When an 
employee asked whether she would get a chance to ask a 
question, she was told to sit down.  When she persisted 

in asking if she could ask a question, she was told to 
leave or she would be suspended.  (She was later disci-
plined.)  Clearly, a no-question instruction was given; the 
Beverly official just could not 
recall whether it had also 
been announced at the openin
g of the meeting before the 
employee rose to ask a question.  
Beverly California 
Corp.
, supra. 
In any event, I fail to see how a prespeech (as opposed 
to mid-course) instruction requires a different result than 
in 
Beverly.  Contrary to my colleagues™ assertion, Ellair, 
like the Beverly employee, was engaged in protected 
activity when she attempted to speak.  Surely, a pre-
speech instruction not to talk does not make the conduct 
any less protected.  Nor does it immunize an employer™s 

interference with peaceful, 
nondisruptive comments by 
employees exercising their right to express views on un-
ionization.  The relevant inquiry is whether the Act™s 
protection is lost because the employee™s conduct is so 
intemperate.  Ellair™s conduct, in my view, was not.  In-

deed, arguably it was even 
less disruptive than the re-
peated questions interjected by the unlawfully disciplined 
Beverly employee.  Lastly, in dismissing this allegation, 
the judge relied in part on the ﬁcomparatively mildﬂ na-

ture of the discipline.  I agree with my colleagues that the 
severity of the discipline is not determinative.  What is 
determinative is whether the conduct is protected.  If so, 
then any disciplineŠhowever mildŠissued as a result of 
that conduct, would be unlawf
ul.  Because I have found, 
for the reasons set forth above, that Ellair™s conduct was 
protected, I accordingly conclude that issuing Ellair a 
warning notice for engaging in protected conduct vio-
lated Section 8(a)(3) and (1) of the Act and constitute 
objectionable conduct warra
nting setting aside the elec-
tion.  
 John S. Ferrer, Esq., 
for the General Counsel
. Peter E. Tamborski, Esq., 
of Cincinnati, Ohio, for the Respon-
dent. Betsy A. Engel, Esq., 
of Detroit, Michigan, for the Charging 
Party. 
DECISION DAVID L. EVANS, Administrative Law Judge
.  This matter 
under the National Labor Relations Act (the Act) was tried 
before me in Hillsdale, Michigan, on April 19Œ21, 1999.  On 
April 1, 1998,1 in Case 7ŒRCŒ21284, International Union, 
United Automobile, Aerospace and Agricultural Implement 
Workers of America (UAW), AFLŒCIO (the Union, the Peti-
                                                          
                                                           
1 Unless otherwise indicated, all da
tes mentioned in this decision 
were in 1998. 
tioner, or the Charging Party) fi
led a petition seeking certifica-tion by the National Labor Relati
ons Board (the Board) as the collective-bargaining representative of the production and 

maintenance employees of Eagle-Picher Industries, Inc., Hills-
dale Tool and Manufacturing Co. Division (the Employer or the 
Respondent).  Pursuant to a stipulated election agreement ap-
proved by the Regional Director for Region 7 of the National 
Labor Relations Board on November 9, an election by secret 
ballot was conducted on December 3 among the employees in 
the unit.2  The tally of ballots reflect
ed that of 633 valid ballots 
counted, 310 had been cast for representation by the Union and 
323 had been cast against representation.  Additionally, there 
were 30 challenged ballots (the
 challenges), which were deter-
minative of the results of the election.  The Union had chal-
lenged 27 ballots, including those of Roger Hartsell and Gary 
LoPresto, on the ground that the individuals who had cast them 
were supervisors within the meaning of Section 2(11) of the 
Act.  The Employer had challe
nged two ballots on the ground 
that the individuals who had cas
t them were not employed in 
the bargaining unit on the date of the election.  The Board agent 
who conducted the election had challenged one ballot on the 
ground that the individual who had cast it was not included in 
the official list of employees eligible to vote in the election. 
On December 10, the Union filed objections to conduct af-
fecting the results of the election (the objections); in the docu-
ment, the Union alleged as follows (quoted verbatim): 
 During the course of the Union™s organizing drive, the 
employer and its agents: 
1.  Threatened loss of jobs to influence the outcome of 
the election. 
2.  Threatened that the plant would close in retaliation 
for employees™ union activities. 
3.  Threatened to discipline employees for engaging in 
union activity. 
4.  Threatened employees with physical harm for en-
gaging in union activity. 
5.  Threatened employees with arrest for engaging in 
union activity. 
6.  Enforced discriminatory and unlawful no-access, 
no-solicitation and distribution rules. 
7.  Interfered with employees engaged in protected so-
licitation and distribution. 
8.  Physically assaulted employees in retaliation for 
their engaging in union activity. 
9.  Created the impression of, and engaged in, surveil-
lance of employees. 
10.  Interrogated employees in regard to their union 
sympathies. 
11.  Reprimanded and/or disciplined employees for 
engaging in union activity. 
12.  Engaged in ﬁelectioneeri
ngﬂ at or near the polls. 
13.  Conducted ﬁcaptive audienceﬂ meetings within the 
24-hour period prior to the election. 
 On brief, the Union withdrew Objections 4 and 13. 
 2 The delay between the filing of the petition and the election was 
partly caused by alleged unfair la
bor practices by the Respondent and 
blocking charges that were filed by
 the Union in Case 7ŒCAŒ40911(1) 
and (2).  A complaint issued in that case, but the matter was resolved by 
an informal settlement agreement th
at was approved by another admin-
istrative law judge on October 21.  In this case, the General Counsel 

has not moved to set aside that settlement agreement. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 172On December 17, the Union filed the charge in Case 7ŒCAŒ
41632; that charge alleges that 
the Respondent violated Section 
8(a)(1) by various acts and c
onduct and that the Respondent 
violated Section 8(a)(3) by i
ssuing a warning notice to em-
ployee Gerald Ellair.  On February 26, 1999, the Regional Di-
rector issued a complaint based on those charges (the com-
plaint), and the Regional Director issued an order that consoli-
dated the complaint and representation cases and set the entire 
matter down for hearing before an
 administrative law judge.  
The Respondent filed an answer to the complaint denying the 
commission of any unfair labor practices; the Respondent fur-
ther denied additional complaint allegations that LoPresto and 
Hartsell were at relevant times 
supervisors within Section 2(11) 
of the Act or agents within Section 2(13). 
At the hearing, the Union withdrew its challenges to 25 of 
the 27 ballots of alleged supervisors, the exceptions being those 
of LoPresto and Hartsell.  The 
Employer also withdrew its two 
challenges, and the parties stipulated that the Board agent™s 
challenge to one ballot should be
 sustained.  After I conducted 
a count of the resolved challenges, the tally of ballots was 

amended to reveal that 312 ba
llots had been cast for union rep-
resentation and 348 had been cast against representation.  (The 

challenges to the ballots of LoPresto and Hartsell were thereby 
rendered nondeterminative, but the status of each is an issue in 
the complaint case, as discussed infra.)  Because the Union did 
not receive a majority of the valid votes that were cast in the 
December 3 Board election, rulings on the objections, as well 
as the alleged unfair labor 
practices, are required here. 
On the testimony and exhibits entered at trial,
3 and on my 
observations of the demeanor of the witnesses,
4 and after con-
sideration of the briefs that have
 been filed by all parties, I 
make the following  FINDINGS OF FACT 
 I.  JURISDICTION
 As it admits, the Respondent is a corporation that is located in Hillsdale and Jonesville, Mi
chigan, where it manufactures 
parts for the automobile industry.  During 1998, in the conduct 
of said business operations, the 
Respondent sold, shipped, and 
delivered directly to customers located at points outside Michi-
gan goods valued in excess of $50,000.  Therefore, at all rele-
vant times the Respondent has been an employer engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act.  The Union is a labor organization within the meaning 
of Section 2(5) of the Act. 
II.  THE ALLEGED UNFAIR LABOR PRACTICES
 The Respondent employs about 
700 employees who work in 
its 2 plants in the Hillsdale ar
ea.  The main plant is on Indus-
trial Drive in Hillsdale; it is comprised of several buildings, 
which are collectively referred to
 as the Industrial Drive facil-
ity.  An auxiliary plant is loca
ted about 2 miles away, and it is 
referred to as the Jonesville facility.  Both plants are three-shift 
operations; the first shift is operated from 6:50 a.m. until 2:50 
p.m.; the second shift is from 2:50 to 10:50 p.m., and the third 
shift is from 10:50 p.m. until
 6:50 a.m., the next day. 
                                                          
                                                           
3 Certain errors in the transcri
pt have been note and corrected. 
4 Credibility resolutions are based 
on the demeanor of the witnesses 
and any other factors that I may mention. 
Paragraph 7 of the Complaint and Objections 1 and 2 
Wayne Swander is not an employee of the Respondent, but 
he is the brother of Quality Mana
ger Donald Swander, and he is 
a friend of current employee Da
vid Johnson.  Johnson testified 
that in August he and Wayne Swander were eating a meal in a 
restaurant in Hillsdale when they were joined by Donald Swan-
der and Donald™s son (who was not named during the trial).  A 
conversation began about a car wash that Johnson was then 
managing (as a second job, apparently).  According to Johnson, 
during the conversation Dona
ld Swander (Swander) asked 
Johnson how he could be a manager for one company but be a 
prounion employee while working for the Respondent.  John-
son testified that after he gave 
his reply to Swander: ﬁDon just 
said if the Union comes in the plant will close.ﬂ Swander testi-
fied on behalf of the Respondent that: 
 But we got into just conversation about the Union and 
I think at that time, I expre
ssed my opinion [by] bringing 
out a hypothetical situation and [I asked] what would pre-
vent the Company from moving its
 facilities if they chose 
not to deal with a union or
 cooperate with a union. 
 Neither Wayne Swander nor his son testified.  To the extent 

that they differ, I credit Johnson over Swander.  As the General 
Counsel contends, however, by e
ither account Swander threat-
ened Johnson with plant closure. 
 Swander™s rhetorical question 
was as much a threat of plant closure as a direct statement.  I 
find and conclude that by Swande
r™s threat of plant closure the 
Respondent violated Section 8(a)(1).
5 Johnson, however, did 
not testify that he told any other employees about Swander™s 
threat, and the Respondent conte
nds that, even if Swander™s 
remark to Johnson violated Section 8(a)(1), it is not a valid basis for setting aside the December 3 Board election because 
the threat was not disseminated.  I agree.  At the close of the 
hearing,
6 I specifically asked the parties to brief me on the issue 
of whether dissemination of th
reats such as Swander™s was 
required by Board precedent before an election is to be set 
aside, but the Charging Party does not discuss the issue of dis-
semination on brief.  The Responde
nt, however, cites, inter alia, 
Antioch Rocky & Ready Mix
, 327 NLRB 1091 (1999), in which 
the Board, after a review of relevant authorities, plainly states: 
 And the objecting party must establish dissemination of 
statements allegedly interfering with preelection conditions; 
dissemination will not be presumed. 
Kokomo Tube Co.
, 280 
NLRB 357, 358 including fn. 9 (1986).  The Employer here 
has not established that this election must be set aside. 
 In Antioch Rock & Ready Mix
, the undisseminated coercive 
statement was uttered by a union representative; here, the un-
disseminated coercive statement 
was uttered by a manager.  
The result, of course, is the same.  I shall therefore recommend 
that the Board overrule Objections
 1 and 2 to the extent that 
they refer to Swander™s conduct.  
Paragraphs 8(a)(b) and 9 of the Complaint and  
Objections 5, 6, and 7 
For several years the Res
pondent™s employee handbook has 
maintained rules stating: 
 Unless you have been called in early or required to 
stay late by your supervisor, you should not arrive on the 
 5 NLRB v. Gissel Packing Co.
, 395 U.S. 575, 618 (1969).  
6 Tr. 461. 
 EAGLE-PICHER INDUSTRIES 173premises more than fifteen (15) minutes before your start-
ing time, and you should leave 
the premises within fifteen 
minutes (15) after your scheduled quitting time. 
Unless you have permission from your supervisor, 
your should not return to the plant during your nonwork-
ing hours.  Also for several years the following no-solicitation and no-
distribution rules have been contained in the handbook: 
 Solicitation and Personal Business 
All types of solicitation,
 including solicitation of 
membership or subscriptions, will not be permitted by em-
ployees who are supposed to be working or in such a way 
as to interfere with other employees who are supposed to 
be working.  Any employee who does so and thereby ne-
glects his work or interferes with the work of others will 
be subject to disciplinary actions. 
Distributions of any kind, including circulars or other 
printed materials, will not be permitted in any work area at 
any time or by employees w
ho are supposed to be work-
ing. People who are not employees of Eagle-Picher Auto-
motive Hillsdale Tool Division will not be permitted to so-

licit or distribute literature or goods at any time on Com-
pany property. 
 On November 30, Sam Trego, the Respondent™s vice president 

of human resources, posted a 
memorandum to all employees 
that stated: 
 SUBJECT: Campaign Conduct 
We have received numerous 
complaints of employees 
being intimidated [and] hara
ssed and damage to personal 
property on Company property. 
Employees are permitted to solicit and distribute in-
formation during nonwork time and in nonworking areas. 
Solicitation[s] and distribution[s] [are] not permitted 
by non-employees on our property.  In addition, Hillsdale 
Tool employees are not permitted on the property of Hills-
dale Tool facilities other th
an their own without prior au-
thorization. 
As provided in the handbook, employees are permitted 
on the property of the plant where they work fifteen min-
utes prior to the start of their shift and up to fifteen min-
utes after the end of their shift. 
Those not complying will be asked to leave the prop-
erty.  Those ignoring such request[s] will be trespassing 
and will [be] addressed as a matter of law. 
Your cooperation is appreciated. 
 The complaint alleges that both the above-quoted handbook 
and Trego™s November 30 posting contain overly broad, and 
unlawful, no-solicitation and no-access rules and that the Re-
spondent promulgated and maintain
ed those rules in violation 
of Section 8(a)(1).  Specifical
ly, paragraph 8(a) alleges that 
Trego™s November 30 posting contained an unlawful no-
solicitation rule because it prohibited employee solicitations in 
work areas during nonworking tim
es; paragraph 8(b) alleges 
that: (1) Trego™s November 30 posting also contained an 

unlawful no-access rule because it prohibited employees from 

going for purposes of engaging in protected solicitations or 
distributions to any of the Res
pondent™s facilities at which they 
did not work; and (2) both Trego™s November 30 posting and 
the employee handbook contain an unlawful no-access rule 
prohibiting off-duty employees from coming to the outside 
nonwork areas of the Respondent™s 
facilities for the purposes of 
solicitations or distributions.  Paragraph 9 of the complaint 
alleges that the Respondent threat
ened employees with arrest if 
they violated its unlawful no-access rule. 
In regard to paragraph 8(a), it is first to be noted that it does 
not attack the 
no-distribution rule that is contained in Trego™s 
November 30 memorandum; it attacks as invalid only the 
no-solicitation
 rule that is contained in that memorandum.  With 
certain nonapplicable exceptions for the retail sales and health 
care industries, the law is that
 employees have the statutory 
right to engage in 
solicitations
 for a union in both work areas 
and nonwork areas during their nonworking time.  
Stoddard-
Quirk Mfg. Co., 138 NLRB 615 (1962).  Nondiscriminatory 
rules may prohibit employ
ees from engaging in 
distributions in working areas during their working 
and nonworking time, but employees cannot lawfully be prohibited from 
solicitations,
 even in working areas, if they are on nonworking time (for 
example, when they are on a permitted break, paid or unpaid, in 
a working area).  That is, the 
law affords employees more lati-
tude for solicitations that it does for distributions; again, the 

former may not be limited to 
nonworking areas when the em-
ployees are on nonworking time, but 
the latter can be.  Trego™s memorandum, however, equally re
stricts employee solicitations 
and distributions by stating, ﬁEmployees are permitted to solicit 

and distribute information during nonwork time 
and in non-working areas.ﬂ Using one sent
ence to announce two different 
categories of prohibitions (those 
against solicitations and those 
against distributions), the me
morandum thereby affords em-
ployees no more latitude for solicitations that it does for distri-
butions; both are restricted to nonworking time 
and nonwork areas.  
Using an affirmative proposition to announce a prohibition, 
Trego™s November 30 memorandum states that employees 
are permitted to engage in solicitations if they do so in nonworking 
times ﬁandﬂ
 in nonworking areas.  The obvious converse of that 
proposition is that employees who are in working areas during 
nonworking times are not allowed to engage in solicitations, a 
plain violation of such employee
s™ rights under Section 7 of the 
Act as stated in 
Stoddard-Quirk, supra. On brief, the Respondent does not contest that the November 
30 no-solicitation rule is violat
ive, and objectionable, on its face.  The most that the Respondent argues is that employees 
could determine the Respondent™s true intent by reading its year 
old employee handbook, which contai
ns a valid no-solicitation 
rule.  The handbook no-solicitation rule is unquestionably 

valid, but even if an employee attempted such analysis he 
would necessarily assume that the later published rule is the 
one that would be enforced.  At best, the employee would be 
confused by the inconsistencies that such an analysis would 
reveal.  Inconsistencies that 
create such confusion are, of 
course, to be resolved against 
the party who created them, the 
Respondent.  See 
J. C. Penney Co.
, 266 NLRB 1223, 1224 
(1983). I find and conclude that the Respondent™s November 30 no-
solicitation rule would have tended to thwart lawful exercises 
of employee rights under the Ac
t, and the Respondent™s prom-
ulgation and maintenance of that 
rule violated Section 8(a)(1), as alleged in paragraph 8(a) of the complaint.  The promulga-
tion and maintenance of the inva
lid no-solicitation rule would, moreover, tend to interfere with the employees™ rights to en-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 174gage in protected solicitations regarding the December 3 Board election, and I shall therefore recommend that Objection 7 be 
sustained in this regard. 
In regard to the allegations of paragraph 8(b) of the com-
plaint that the Respondent ha
s promulgated and maintained 
overly broad no-access rules, 
the controlling authority is 
Tri-County Medical Center
, 222 NLRB 1089 (1976).  In that case, 
the Board rejected the notion th
at off-duty employees have no 
more right to enter the exterior of their employers™ premises 
than nonemployees such as professional union organizers.  The 
Board held: ﬁFinally, except where justified by business rea-
sons, a rule which denies off-duty employees entry to parking 
lots, gates and other outside nonworking areas will be found 
invalid.ﬂ  The no-access rule that is contained in the Respon-
dent™s handbook bars employees 
from being in its outside non-working areas more than 15 minutes before and after shifts.  
The Respondent does not contest that the handbook no-access 
rules are facially invalid prohibitions against off-duty employ-
ees™ gaining access to its outside nonworking areas under 
Tri-County.  Nevertheless, the Responde
nt relies on certain testi-
mony by Trego that maintenance of the rules was necessitated 
by historic acts of vandalism an
d employee complaints of har-
assment.  That bare testimon
y was completely uncorroborated, 
and it contained no hint of how the barring of current, but off-
duty, employees may have solved 
any of the alleged problems.  
In fact, Trego™s testimony is not only incredible, it invites the 

immediate inference that what Trego called complaints of har-
assment were nothing more than the (problematical) complaints 
that were made by antiunion em
ployees about protected activi-
ties of prounion employees. 
It is true that in 
Tri-County Medical Center, and in 
Nashville 
Plastic Products, 313 NLRB 462 (1993), as cited by the Re-
spondent, the Board noted that 
the no-access rules before it 
were promulgated in response to
 employees™ union activities, 
and the promulgations were theref
ore held to be unlawful.  In neither case, however, did the Board indicate that an otherwise 

invalid no-access rule would be held
 to be valid if it is imposed 
on employees before an organiza
tional attempt begins.  More-
over, in St. Luke™s Hospital
, 300 NLRB 836 (1990), the Board 
found a violation in the employer™s maintenance of an invalid 

no-access rule that was promulgated 6 years before the organ-
izational attempt began.  I therefore find and conclude that, 

since on or about June 17,7 in violation of Section 8(a)(1), the 
Respondent has maintained in effect rules that prohibit off-duty 
employees from gaining access to its parking lots, gates, and 
other outside nonworking areas for the purposes of engaging in 
lawful solicitations and distribut
ions.  Finally, the November 30 
no-access rules, as well as re
peating the violative handbook no-
access rule, for the first time prohibited employees from going 
without management™s prior permission to any of the Respon-
dent™s facilities at which the employees did not work.  Such a 
rule also flies in the face of 
Tri-County Medical Center
, and its 
promulgation and subsequent ma
intenance did violate Section 
8(a)(1), as I further find and conclude.  Respondent™s conduct 
in maintaining its violative handbook no-access rules, and its 
                                                          
                                                           
7 This is the Sec. 10(b) date; although the handbook™s facially inva-
lid no-access rule was promulgated befo
re that date and no violation 
can be found on that account, maintenance during the Sec. 10(b) period 
of a rule that transgresses employee rights is itself a violation of Sec. 

8(a)(1).  See 
Varo, Inc.
, 172 NLRB 2062 (1968), and 
K & S Circuits, 
Inc.
, 255 NLRB 1270 (1981).  
conduct in promulgating and thereafter maintaining in effect its November 30 no-access rules, further prove the validity of 
Objections 6 and 7 which I shall recommend that the Board 
sustain. 
In reply to the allegation of paragraph 9 that the Respondent 
threatened employees with ﬁarrestﬂ if they did not comply with 
its unlawful no-access rules, the Respondent answers simply 
that the word ﬁarrestﬂ or ﬁarrestedﬂ is not mentioned in the 
November 30 posting.  The pos
ting, however, plainly stated 
that the Respondent would cons
ider off-duty employees to be 
trespassers if they are presen
t at the Respondent™s premises 
more than 15 minutes before or after their shifts or if they come 
to a facility other than the one at which they regularly work.  
The posting then threatened the employees with being ﬁad-
dressed as a matter of law.ﬂ When
 one engages in a trespass, he 
may be ﬁaddressedﬂ under color of law without being arrested, 

but he also could well be arre
sted.  The Respondent did not 
make its meaning clear in its
 November 30 posting, and the 
ambiguity that the Respondent creat
ed must be resolved against it.8 I therefore find and conclude that by threatening employees 
with arrest if they violated its unlawful no-access rules the Re-
spondent violated Section 8(a)(1).  Moreover, the evidence 
adduced in support of this allegation proves the validity of 
Objection 5, and I shall further recommend that the December 3 
election be set aside on that basis. 
Paragraph 10(a)(b) of the Complaint and  
Objections 1, 2, and 10 
Current employee Jeffrey Davis testified that in early Octo-
ber he came to work wearing a ﬁUnion-Yesﬂ pin.  When he 

arrived, Davis found Third-Shif
t Supervisor Shawn McCavit sitting on a forklift.  Both Davis and McCavit had recently been 
working a great deal of overtim
e, and Davis initiated a conver-
sation about that topic.  During the exchange, according to 

Davis:  [McCavit] asked me what did I need that for, and he 
pointed to my pin.  
I responded that I wanted better medical benefits, that 
was one of the key issues I had, fair treatment of employ-
ees, and I wanted a contract, 
something that I could deal 
with. . . . I asked, ﬁWhy don™t you want a union?ﬂ 
And his response to that was: ﬁI don™t want to have to 
sell my house.ﬂ 
And then I asked him, ﬁWhy would you have to sell 
your house? 
He goes, ﬁIf I lose my job, 
I™d have to sell my house.ﬂ 
And I said, ﬁWell, why would you lose your job?ﬂ 
And he goes, ﬁWell, you know, things can happen.ﬂ 
And I said, ﬁAre you trying to imply that the plant 
would close if we had the Union come in?ﬂ 
And he said, ﬁIt™s a distinct possibility.ﬂ 
And he was [still] on a fork truck at the time and 
started to drive away and he looked at me and said: ﬁThink 

about it.ﬂ  McCavit did not testify; Davis™ testimony on the point was 
credible; and I do credit that testimony. 
The complaint alleges that by McCavit™s conduct the Re-
spondent violated Section 8(a
)(1) by interrogating employees 
and threatening them with plant closure.  Of course, McCavit™s 

threat to Davis that plant closure was a ﬁdistinct possibilityﬂ if 
 8 See J. C. Penney
, supra. 
 EAGLE-PICHER INDUSTRIES 175the employees selected the Union as their collective-bargaining 
representative was a blatant threat in violation of Section 
8(a)(1), as I find and conclude.  The Respondent does not argue 
that point on brief, but it does 
state that McCavit™s asking Davis 
why he needed a union pin, ﬁwas part of a casual discussion 
initiated by Davis when he as
ked McCavit a question regarding 
overtime.ﬂ  From that propositi
on, the Respondent argues that 
the interrogation of Davis by McCavit could not have been 
violative of the Act.  The conversation about overtime may 
have been casual, but the ment
ion of Davis™ prounion pin was 
not.  It was brought out of ﬁleft field,ﬂ by the supervisor and it 
would necessarily have conveye
d to the employee the impres-
sion that, no matter what else ma
y be of importance (such as 
the burdens or rewards of overtime), the pin was what the su-
pervisor was primarily interested in.  Specifically, the supervi-
sor wanted to know why the employee was wearing prounion 
insignia.  Such an interrogation is especially coercive where, as 
here, it is coupled with an unabashed threat that the organiza-tional attempt could result in plant closure.  The interrogation, 

as well as the threat with wh
ich it was coupled, therefore vio-
lated Section 8(a)(1), as I find
 and conclude.  The Charging 
Party, however, offered no evidence that the fact of McCavit™s 
threat to, or interrogation, of Davis was disseminated in any 
way to other employees.  For that
 reason, and on the authority 
of Antioch Rock & Ready Mix
, supra, and cases cited there, I 
shall recommend that Objections 1, 2, and 10 be overruled to 
the extent that they are premised on McCavit™s conduct in this 
regard. Paragraph 10(c) of the Complaint and Objection 6 
Shawn Hodas, who did not tes
tify, is a machine operator 
who occasionally serves as a leadman.  Employee Davis testi-
fied that in late November, he arrived at 10:20 p.m., or 30 min-
utes before his shift began at 
10:50 p.m., to distribute prounion 
fliers at an entrance of the Industrial Drive facility where he 
regularly worked. 
At ﬁclose to 10:30,ﬂ according to Davis, when McCavit was 
in an area that was inside the entranceway: 
 Shawn Hodas was coming through the doors when I 
offered him one of the pamphlets that I was passing out at 

that time and, as he walked past me, he said ﬁNo, thank 
you.ﬂ 
And I said, ﬁNobody™s going to bite you for taking it,ﬂ 
and he continued to walk.  
And Shawn McCavit came up there and started . . . 
yelling at Shawn [Hodas . . . that he [McCavit] was tired 
of seeing us ﬁfŠking peopleﬂ around and that he 
[McCavit] ﬁcan™t do anything about me being there,ﬂ and, 
if Shawn [Hodas] had had the ﬁballs,ﬂ he™d kick me out. 
Shawn Hodas . . . walked off, and I continued passing 
out leaflets until it was time to resume [go to] work. 
 Several employees testified, 
and the Respondent does not dis-
pute, that before the organiza
tional attempt began they were 
allowed to come to work more than 15 minutes early without 

any type of admonition by management representatives.  Based 
on that testimony, as well as th
e testimony of Davis that is 
quoted immediately above, the 
complaint alleges that by 
McCavit™s conduct the Respondent
 ﬁdisparately enforced its 
overly broad no-access and no-solicitation and distribution 
rules by attempting to prohibi
t employees from distributing 
union literature outside its facility.ﬂ Again, McCavit did not 
testify, and I found the testimony of Davis to be credible. 
On brief, the Respondent argues only that the incident was 
just one of many incidents of ﬁvigorousﬂ campaigning and that 
Davis™s pre-work distribution was not actually interfered with.  
As noted, the Respondent did not enforce its no-distribution 
rules or its no-access rules before
 the organizational attempt.  
Moreover, the General Counsel 
is not required to prove the effectiveness of interference with protected activities in order to 
establish a violation.  For example, in 
Pizza Crust of Pennsyl-vania, 286 NLRB 480 (1987), the Board found that the em-
ployer™s exclusion of off-duty em
ployees violated the rule of 
Tri-County Medical Center
 and violated Section 8(a)(1).  On 
review, the employer challenged the Board™s finding of actual 
interference.  In enforcing the Board™s Order, the Third Circuit, 
at 862 F.2d 49, 54Œ55 (1988), rej
ected that argument stating: 
 The Company argues that because the pamphleteers 
were not intimidated and in fact distributed the literature 
that they intended to distribute on December 14 and 18, 
there was no section 8(a)(1) vi
olation.  Nothing in the Tri-County rule implies that the Act is violated only if the 
employer was successful in its 
barring of solicitation.  We are not at liberty to increase the difficulty borne by the 
General Counsel of making out unfair labor practice 
charges by requiring him or her to bear the additional bur-
den of proving the consequences of illegal conduct.  In-
stead, the relevant issue is whether the employer estab-
lished a policy or rule that was directly contrary to 
Tri-County.  If so, such evidence would support the Board™s finding of an unfair labor practice.  See 
NLRB v. 
Rich™s Precision Foundry, Inc.
, 667 F.2d 613, 622 (7th 
Cir.1981) (upholding the Board™s finding that such rules 
violated section 8(a)(1)); 
Jeanette Corp. v. NLRB
, 532 F.2d 916, 918 (3d Cir.1976) (same). 
 McCavit™s (vile-language) suggestion to Hodas that Davis 
should be ejected from the premises because of his protected 
union activities was therefore an
 enforcement of the Respon-
dent™s violative no-access rules. 
 As employees had previously 
been allowed to come early to the property, it was further dis-
criminatory, and unlawful, conduct on the part of the Respon-
dent.  McCavit™s action toward Da
vis therefore violated Section 8(a)(1), as alleged.  I furthe
r find and conclude that the evi-
dence in support of this allega
tion also supports Objection 6, 
and on that basis I shall further recommend that the December 
3 election be set aside.
9 The complaint further alleges that McCavit™s interference 
with Davis™ solicitation of Hoda
s was an invocation of the Re-spondent™s November 30 no-solicitation rule that I have above 
found to be overly broad.  Davis testified that the incident with 
McCavit occurred in ﬁlate Nove
mber,ﬂ but he did not testify 
that it occurred during the hours of November 30 that followed 

the posting of Trego™s November 30 memorandum that con-tained the invalid no-solicitation rule.  In this posture of the 
case, I cannot find that McCavit™s action toward Davis was an 
enforcement of the Respondent™s November 30 invalid no-

solicitation rule, and I shall r
ecommend that that allegation be 
dismissed.  The complaint further alleges that McCavit™s action 
                                                          
 9 It is to be noted that in 
Pizza Crust of Pennsylvania
, two 
Tri-County violations, alone, were held to be a sufficient basis for setting 
aside a Board election. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 176toward Davis was an enforcement of some overly broad no-
distribution rule, but the complaint at no other point identifies 
what no-distribution rule that might be.  The complaint does not 
allege that either the November 30 posting or the preexisting 
employee handbook contained an overly broad no-distribution 
rule.  Therefore, the allegation that McCavit™s action was an 
enforcement of an unlawful no-distribution rule must be dis-
missed.  (Also to be noted is 
that employees were previously 
allowed to solicit and distribute literature without restriction 

before the organizational activity began, but the complaint does 
not allege that McCavit™s interference with Davis™ solicitations 
and distributions was a discri
minatory enforcement of the 
valid no-solicitation and no-distribution rules that preexisted in the 
Respondent™s employee handbook.) 
Paragraph 10(d) of the Complaint
10 Gary Klein is an organizer fo
r the Union, and he was in 
charge of the organizational effort involved here.  Klein caused 

certain literature to be printed 
for distribution to employees by 
himself and other nonemployee orga
nizers as well as by proun-
ion employees.  Klein freely admitted that he and the other 
nonemployee organizers ﬁrepeatedlyﬂ entered the gates of the 
Respondent™s Hillsdale and Jonesv
ille plants to distribute litera-
ture to employees on the Respondent™s property, and that they 
did not leave until they were approached by supervisors and 
told to go outside the gates.11 Klein testified that about 6 a.m.  
on November 24, he, organizer Rick Ringman and a group of 
employees who included David Johnson and Ron and Steve 
Ryan went through a gate of the Industrial Drive facility and 
distributed fliers at a point just a few feet from an employee 
entrance.  The group handed uni
on literature to employees who 
were leaving the third shift and coming to work on the first 
shift.  About 6:30 a.m., the group was approached by McCavit.  
Klein and Johnson testified about 
what happened next.  Klein™s 
testimony contained bald exagge
rations that were exposed by 
Johnson™s testimony, and I shall 
rely only on the testimony of 
Johnson.  Johnson testified that: 
 Shawn McCavit came out of the plant while we were 
all standing, handing out literat
ure, and he said, ﬁWhat are 
you doing?ﬂ We said we were
 handing out literature.  And 
he looked around and he said, ﬁWell I know you guys [re-

ferring to the employees present], and then he looked at 
Gary Klein and Rick Ringman and said, ﬁI don™t know you 
guys; who are you?ﬂ 
And then Gary responded, ﬁWell who are you?ﬂ 
And he [McCavit ] said, ﬁWell, I am a third shift su-
pervisor.ﬂ So then he [McCavit] said, ﬁWell you guys [the Union 
representatives] are going to have to leave.  I know you 
guys [referring to the employees who were present].ﬂ. . . 
So I turned to hand out a leaflet to an employee com-
ing in and Shawn reached over, and he said ﬁWhat is 
that?ﬂ And he took it out of my hand and stood there and 
read it.  Then, when he got through reading it he looked at 
Klein and Ringman to see if they were leaving, and they 
                                                          
                                                           
10 On brief, the Charging Party doe
s not contend that any of the ob-
jections are supported by the evidence that the General Counsel intro-
duced in support of this paragraph of the complaint. 
11 The Tr. 40, immediately after L. 17,
 is corrected to indicate an an-
swer of ﬁYes.ﬂ 
were leaving, and by that time, he did
12 give the flier back 
to me. 
By that time it was time to go in because we start at ten 
minutes to seven, so we went on in. 
 During his cross-examination, Johnson acknowledged that McCavit did not ask him (or, pr
esumably, the other employees 
who were present with Klein and Ringman) to leave the prem-
ises. The complaint alleges that by McCavit™s November 24 con-
duct the Respondent ﬁinterfered 
with the employees™ distribu-
tion of literature on behalf and in support of the Charging Un-

ionﬂ in violation of Section 8(
a)(1).  The complaint does not 
say how McCavit allegedly interfered with the employees™ 
distributions.  On brief, the Ge
neral Counsel does not withdraw 
this allegation because of Johnson™s acknowledgment that 

McCavit did not tell the employees that they should stop their 
distributions and leave.  Instea
d, the General Counsel ignores 
the testimony of his witness 
Johnson and quotes only Klein™s 
incredible testimony to argue that during the incident McCavit 
interfered with the employees™ distributions by interrogating 
and assaulting Johnson.  Asking a group that included non-
employees, such as Klein and Ringman, what they were doing 
on the Respondent™s property hardly constitutes coercive con-

duct.  Moreover, the effect of
 Johnson™s testimony is that 
McCavit touched him only incidentally as he reached for the 

flier, which McCavit almost immediately returned.  There was, 
therefore, no coercive conduct in the November 24 incident by 
the Respondent, and I shall recommend dismissal of paragraph 
10(b) of the complaint. 
Paragraph 11 of the Complaint and Objections 6 and 7 
Paragraph 11 alleges that in tw
o separate incidents, one on 
November 10 and the other on November 11, admitted supervi-
sor Jim Cole: ﬁpromulgated and disparately enforced an overly 
broad policy prohibiting employees from talking during work 
time in working areas and during nonwork time in nonwork 
areas, respectively.ﬂ  
November 10 Incident Involving Cole 
Employee Jerry Hukill is a tool-crib attendant whose job en-
tails walking about the Jonesville facility delivering tools and 

supplies to employees who are stationed on various production 
lines.  Hukill testified that on 
November 10, he passed by em-
ployee Johnson™s workplace; he stopped and: 
 [W]e was talking, had been talking about a mutual friend of 
ours that had been in the hospital and they were debating 
whether they was going to cut him off life support.  I asked 
him if he had heard anything about the pension, any update on 
it, and he said no.  At that point [admitted supervisor] Jim 
Cole come up and he told us that we didn™t need to be talking 
about the Union. 
And I said, ﬁWe are not talking about the Union; we 
are discussing the pension.ﬂ 
And he [Cole] said that I didn™t need to know anything 
about the pension until I was ready to retire. 
And I informed him that it was too late then. 
 Hukill testified that his exchange with Johnson lasted ﬁa minute 
or two.ﬂ Hukill acknowledged that both he and Johnson were 

on working time during their exchange that Cole interrupted; 
 12 The Tr. 203, l. 5, is corrected to change ﬁdidn™tﬂ to ﬁdid.ﬂ 
 EAGLE-PICHER INDUSTRIES 177Hukill testified that, although he had stopped to engage in the 
exchange, Johnson continued working. 
Johnson corroborated Hukill™s 
testimony about what Cole 
said to him and Hukill.  Both Johnson and Hukill testified that 
they had not, in fact, been talking about the Union when Cole 
interrupted them.  Both Johnson 
and Hukill also testified that, 
theretofore, employees were al
lowed to engage in personal 
conversations as they were work
ing, and that testimony was not 
disputed.  Johnson, however, flatly denied that either he or 

Hukill stopped working during their exchange; Johnson insisted 
that the exchange occurred only as Hukill was ﬁwalking by,ﬂ 
and he also insisted that their conversation could not have taken 
more than 30 seconds.  Further, Johnson did not testify that 
their exchange involved a mutu
al friend who was being taken 
off life-support; Johnson testified that the exchange was cen-
tered around Hukill™s mother-in-law who had recently suffered 
a stroke. Cole testified that he found that Hukill had stopped his tool-
cart at Johnson™s work station, and was talking to Johnson, 
when he spoke to Hukill, only.  According to Cole: 
 I said, ﬁJerry, you have to leave so Dave can go back 
to work.ﬂ  
Then Dave says, ﬁWell, I can talk to him all I want be-
cause we™re talking shop business. 
And I said, ﬁNo, you can™t.ﬂ  
Then Jerry said, ﬁOkay,ﬂ [and] took his cart and left 
and Dave went back to work. 
 Cole flatly denied that he made any mention of the Union 
when he addressed Hukill and Johnson. 
Having a friend who is being taken off life-support is a dra-
matic situation; so is havi
ng one™s mother-in-law suffer a 
stroke.  One is not likely to conf
use the two dramatic situations, 
or conversations about them.  Also, Johnson and Hukill dis-
agreed on whether Hukill had stopped working to engage in 
their exchange, Johnson testifying that Hukill did not and 
Hukill testifying that he did.  (Again, Johnson insisted that the 
exchange happened only as Hukill was ﬁpassing by,ﬂ but Hukill 
acknowledged that he stopped for ﬁa minute or two.ﬂ) Con-
trasted with these conflicts was Cole™s testimony, which I 
found forthright and credible.  I shall therefore recommend 
dismissal of paragraph 11 to the extent that it relies on the tes-
timony of Hukill and Johnson about
 the November 10 incident.  
I shall further recommend dismissal of Objections 6 and 7 to 

the extent that they are premised on the same discredited testi-
mony. 
November 11 Incident Involving Cole  
The second allegation that is 
based on Cole™s alleged con-
duct relies on the testimonies of
 Johnson and current employee 
Orville Close who is also a machine operator.  Close testified 
that employees are permitted 
a 20-minute break during the day 
which they take at no specified 
time.  On November 11, when 
he had time to take his break, Close went to the lunchroom and 
got a roll and coffee.  Then Close returned to take his break in 
the work area, something that he had done many times in the 
past.  Close decided to visit Jo
hnson and, as he was walking 
toward Johnson™s machine, he 
was joined by janitor Larry 
Sharrar.  When Close and Sharrar reached Johnson™s machine, 
Johnson was working, according to
 Close.  At the same time, Cole was operating another machine about 30 feet away from 
Johnson™s machine.  Close testified that he and Sharrar talked 

to Johnson for something less than a minute when: 
 He [Cole] hollered over from where he was at and told 
us that we were not entitled to talk with Dave, that we 
were suppose to be running our jobs. 
I hollered over at him and told him that I was on my 
legitimate break, and he said
 that does not matter, you are 
not suppose to talk with him, you take your break some-
where else in this building.  
[W]e just split up and went on our way. 
 Sharrar did not testify.  Johnson 
testified (three times) that he 
was on break when Close and Sharrar approached him at his 
machine.  Johnson further testified that: ﬁJim Cole said, ‚You 
can™t be over here talking; don™t talk Union,™ and we said that 
we were on break so we just left.ﬂ Cole generally denied telling 
any employee to stop talking about the Union, but he was not 
asked about the event describe
d (differently) by Close and 
Johnson.  On brief, the General Counsel acknowledges the 
conflicts between Close and Johnson, but he offers no sugges-
tion of how those conflicts can be reconciled.  
Close was an actively prounion 
employee, and if Cole had 
said that the employees were not to talk about the Union Close 
would assuredly have included the fact in his testimony.  Close 
also had no reason to lie and say that Johnson was still on 
working time during the event.  Because of these conflicts, and 
because of the overall credible demeanor that Cole displayed, I 
credit Cole™s denial, albeit general, that he ever told any em-
ployee not to talk about the Union.  I shall therefore recom-
mend dismissal of paragraph 11 as 
it refers to this incident.  I 
shall further recommend that the Board overrule Objections 6 
and 7 to the extent that they are premised on this incident. 
Paragraph 12 of the Complaint13  Employee Joseph Thompson is
 a machine operator who 
works at the Jonesville facility on the second shift.  At a table 
beside his machine he regularly maintained prounion literature 
that other employees could pick
 up as they passed.  Thompson 
testified that there were at the Jonesville facility four bulletin 
boards where employees were allowed to post literature such as 
announcements of private sales, deer-hunting information and 
prounion literature.  One of t
hose bulletin boards was located 
within 10 feet of the machin
e that Thompson regularly oper-
ated; that bulletin board™s size wa
s about 3 feet by 4 feet.  On 
about half of that bulletin board (and on half of the other bulle-

tin boards) management also regularly posted notices, including 
anti-union literature. 
Thompson testified that on November 24, just before his 
shift started, he posted union li
terature on the bulletin board 
near his work area.  As he did so, he noticed that some litera-
ture that he had previously posted had been removed; at the 
time, he did not know who had 
removed that literature.  
Thompson testified that he re-posted other copies of what he 

had previously posted, and he 
added some new postings.  Ac-
cording to Thompson this made a total of ﬁabout 12ﬂ prounion 

postings on the bulletin board.  At the time, further according to 
Thompson, there were ﬁtwo or threeﬂ management postings on 
the bulletin board.  All of the prounion and management post-
ings were on letter-size paper.  At his first break (about 2 hours 
                                                          
 13 On brief, the Charging Party doe
s not contend that any of the ob-
jections are supported by the evidence that the General Counsel intro-
duced in support of this paragraph of the complaint. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 178after shift-start), Thompson chec
ked the bulletin board and saw 
that: ﬁthere were only like three or four [of his prounion post-
ings] left out of twelve.ﬂ As
 Thompson was noticing this, ad-
mitted supervisor Brian Cleveland walked by.  According to 
Thompson:  I asked him where my postings went, and he said, ﬁI 
took them down. . . . [Y]ou already have some up there; 
you can™t repeat yourself.ﬂ 
He said, ﬁDon™t re-post them, please.ﬂ 
 Thompson acknowledged that Cleveland returned to his bench 
the union fliers that Clevela
nd had removed from the bulletin 
board.  When asked on direct examination if some of his post-

ings had been duplicates, Thompson replied that the postings 
were two-sided and: ﬁThe back
s were the same, I mean there 
may have been some duplicates up there.  But I believe they all 

said about the same things, but they were different.ﬂ Thompson 
further testified that as Cleveland was talking to him, Cleveland 

posted additional management campaign fliers and then the 
number of management fliers cam
e to ﬁMaybe ten, because he 
put some of his up and he moved mine down.ﬂ 
Thompson further testified that at his lunchtime (about 2 
hours later) he went back to the bulletin board and re-posted the 
material that Cleveland had removed.  Then Cleveland, ﬁcame 
up to me and he said, ‚Don™t do that again, please.™ﬂ  Thompson 
testified: ﬁI just nodded my head like this and smiled at him and 
walked back to my machine.ﬂ When asked if he covered Cleve-
land™s promanagement postings
 with his prounion postings, Thompson replied: ﬁNot totally covered, no.  They may have 
overlapped a little bit, but it is 
not like I just posted it right over 
the top of his. . . . Sometimes we were short on pins and we 

used the same pins, and I don™t know, they may have over-
lapped by four inches.  They weren™t totally pinned down cor-
ner to corner.ﬂ When asked on cross-examination if he had not 
posted some of his prounion fliers with duplicate sides show-ing, Thompson replied: ﬁThere 
may have been, I don™t recall.ﬂ 
Based on Thompson™s testimony, 
the complaint alleges that 
the Respondent, by Cleveland: 
ﬁ(a) removed union literature from a bulletin board shared by Respondent and employees; 

[and] (b) prohibited employees from posting union literature on 
a bulletin board shared by Respondent and employees.ﬂ 
Cleveland testified that when he first went to the bulletin 
board that is near Thompson™s work station: 
 And there was two pieces of literature there for us.  
And I went up there to that board and I was going to put 
up our information, our message, and I noticed that there 
was really not much room because there was lots of papers 
up there.  Many duplicates.  So I removed the duplicates 
and made sure that there was literature representing the 
Union, one, of everything they needed or wanted to say.  I 
put those back up and then I put ours down on the bottom. 
And when I was doing that, Joe asked me what I was 
doing and I told him.  I said, 
ﬁWe got a message to get out 
and I want to present it to everybody, so I™m going to re-

move the duplicates.ﬂ Joe said that I shouldn™t rem
ove those.  And I told him 
that I was just removing the duplicates. 
So what I removed were the duplicates and I put them 
in his pile, near his work area.  And then made sure they 
had . . . one of everything they had up there and then one 
of everything we had. 
[I said to Thompson]: ﬁThere you go.  We™re even, you 
know.  Everybody™s got their message being given.ﬂ 
 Cleveland testified that he then 
left Thompson™s work area and:  
 I come back probably a half hour later or so, and it 
looked like the board exploded.  There was papers all over 
it.  Mostly [saying] ﬁVote ‚Yes™ on December 3rd,ﬂ which 
was the back statement on most of the UAW papers. 
There was no rhyme or reason to it.  So I again, re-
moved those, made sure there was representation up there, 
one, of all the statements that were needed to be made that 

they had that day.  And one of ours. . . . 
And I asked Joe not to mess with it, ﬁPlease.ﬂ Because 
they got a message to get out
; we got a message to give 
out.  And this is a board for everybody. 
 Still later, according to Cleveland: 
 I came back after break . . . [a]nd now, it™s different. 
Now, it™s [alternating] UAW
 . . . company, UAW, com-
pany, UAW, company.  And there on these bright fluores-
cent-colored papers that you could not understand the 
message to be given there.  
You could not distinguish be-
tween the two.  It was one here, one here, one here. 
And I asked Joe, ﬁWhat are you doing? Why is it this 
way? I thought I had asked 
you to please leave them 
alone.ﬂ He said he liked it that way.  It looked good.  It looked 
nice. And I asked him if he would remove it, ﬁPlease.ﬂ  
 Cleveland testified that he later returned to the bulletin board 
and saw that it was still in disorganized fashion.  He re-
arranged the prounion and proemployer campaign literature so 
that each side™s literature had about half of the bulletin board 
space.  Cleveland denied that he removed any of the prounion 
literature except for duplicates. 
To the extent that their testimonies differ, I credit Cleveland 
over Thompson.  Cleveland did no more than remove dupli-
cates of postings on the bulletin board that was in Thompson™s 
work area,
14 he divided that bulletin board between the two 
competing factions, and he told Thompson not to disturb that 
division.  Before and after th
is conduct, the Respondent al-
lowed Thompson to freely distribut
e material in the same area 
by leaving it out on his work bench for other employees to pick 
up as they passed, as well as to post union literature on the 
bulletin board.  Also the employees took full advantage of their 
right to distribute union literature in the lunchroom and they 
used the other Jonesville facility bulletin boards for the same 
purpose.  In these circumstances the Respondent™s conduct 
cannot be held to be coercive, and I shall therefore recommend 
that paragraph 12 of the 
complaint be dismissed. Paragraph 13 of the Complaint and Objection 8  
Employee Mike Null testified that in mid-November, near 
the end of his shift, Plant 
Manager Dennis Minor and Human 
Resources Department Manager 
Mary Wall conducted an em-
ployer campaign meeting in the 
Respondent™s training room.  
An anti-union motion picture presentation was made.  In the 
audience were 20 to 30 employees.  About two-thirds of the 
                                                          
 14 As revealed by the hesitanc
y and evasiveness in Thompson™s 
quoted testimony, there is no real question that he had posted dupli-
cates.  EAGLE-PICHER INDUSTRIES 179way through the presentation, the 
film™s narrator said, ﬁIf you 
don™t have a union, you can deal with management.ﬂ To that 
Null responded (in what he called 
a ﬁnormalﬂ tone): ﬁI™ve dealt 
with them before.ﬂ The presentation finished without further 
incident.  The employees who had been in attendance filed out 
of the training room into a main aisle where then present were 
several other employees were then reporting to work.  Accord-
ing to Null, as he walked among the other employees, Minor 
approached him from behind, ﬁg
rabbedﬂ his right arm just above the elbow, ﬁpulledﬂ him about 5 feet to the side of the aisle, and ﬁtold me that, when I 
was in that meeting I was on his time and that I would pay attent
ion and we wouldn™t be having 
this talk again, would we?ﬂ Null testified that he replied, ﬁNo, 
sir; we won™t.ﬂ  Null then resumed walking with other employ-
ees toward the work area.  Employee Davis testified that he 

attended the presentation with Nu
ll; he testified consistently 
with Null about what happened during and after the presenta-

tion.  Davis testified that he could not hear the words that Mi-nor used when speaking to Null, but he could tell that Minor 

was ﬁangry.ﬂ Based on this testim
ony by Null and Davis, the 
complaint alleges that the Respondent, by Minor: ﬁphysically 

assaulted an employee for his engaging in activity on behalf 
and in support of the Charging Union.ﬂ 
Minor testified that before the film presentation he read a 
statement to the gathered employees.  During his reading: 
ﬁMike was very disruptive.  He
 started moving his body about, 
kicking the chairs in front of hi
s seat.  Hitting his head against 
the wall.ﬂ Minor did not stop his reading to admonish Null, but 
after the presentation, when he and the employees had left the 
room and gone into the aisle:  
 In passing, I went out and I tried to get his attention.  I 
couldn™t get his attention when I called his name, so I 
walked up behind him, took him by the arm and . . . I re-
minded him that I was paying him to sit there.  And I 
know that Mike™s sympathies were with the union.  I 
mean, he makes that well known.  And I told him, ﬁI un-
derstand that.  But, you know, 
please, as long as I™m pay-
ing you, don™t disrupt the meeting.ﬂ 
And he was polite about 
it, and said, ﬁOkay.ﬂ 
 Minor denied pulling Null to the side of the aisle.  During his 
testimony, Minor did not mention Null™s conduct during the 
film presentation; specifically, he did not mention Nulls remark 
of: ﬁI™ve dealt with them before.ﬂ On cross-examination, Minor 
acknowledged that the incident occurred at a shift-change, ﬁ[s]o 
there were plenty of employees in the area.ﬂ Both Null and 
Davis denied that during the meeting Null banged his head 
against a wall or engaged in an
y other such disruptive conduct. 
The Respondent did not call Wall to testify that Null banged 
his head against a wall or engaged in other such disruptive con-
duct.  Wall is a manager, an
d presumably if her testimony 
would have been favorable to it the Respondent would have 
called her to testify.
15 Also, if Null had engaged in such disrup-
tive conduct, Minor presumably would have stopped his read-
ing and told Null to quit it.  I credit Null and Davis and find 
                                                          
                                                           
15 See International Automated Machines
, 285 NLRB 1122 (1987), 
which held that ﬁwhen a party fails to call a witness who may reasona-
bly be assumed to be favorably dispos
ed to the party, an adverse infer-
ence may be drawn regarding any fa
ctual question on which the witness 
is likely to have knowledge.ﬂ  At trial, the Respondent did not claim 
that Wall was no longer a supervisor or that she was otherwise unavail-
able to it.  
Cf. Reno Hilton
, 326 NLRB 1421 (1998).  
that Null did not engage in such disruptive conduct.  I further 
credit Null and Davis and find 
that Minor pulled Null about 5 feet from the center of the aisle to the side of the aisle in order 
to confront Null. 
Null™s (once) speaking up to challenge the film presenta-
tion™s opposition to the employees™ 
effort to secure collective 
bargaining was plainly 
protected union activity.
16 The Respon-
dent does not deny that grabbing a person by the arm and pull-
ing him about 5 feet from where he had been walking is an 
assault under Michigan law.  (On brief, the Respondent only 
cites Board cases of more grievous assaults that have been held 
to be violations, but it suggests no reason why Minor™s grab-

bing Null and pulling him 5 feet should not also be considered 
an assault.) Such an assault of 
an employee because of his pro-
tected activities is a violation of the Act.
17 I find and conclude 
that Minor™s action was an assau
lt on Null and that it violated 
Section 8(a)(1), as alleged.  Es
pecially because the assault hap-
pened in the presence of ﬁplentyﬂ
 (Minor™s word) of other em-
ployees, it moreover is the type of conduct that would have 
interfered with the employees™ free choice in the December 3 
Board election.  I therefore shall also recommend that the 
Board sustain Objection 8.
18 Paragraphs 14 and 15 of the Complaint and  
Objections 6 and 7  
Paragraphs 14 and 15 allege that on three separate occasions 
in November, Minor, Trego, and Vice President of Manufactur-
ing Tom Barr: ﬁdisparately enforced its overly broad no-access 
and no-solicitation and distribution rules by prohibiting an em-
ployee from distributing union literature at its employee en-
trance.ﬂ  
Gerald Ellair (whose case of 
alleged discrimination is dis-
cussed in a subsequent section of this decision) is a first-shift employee of the Industrial Drive faci
lity.  Ellair te
stified that on November 24, about 20 minutes 
before he was scheduled to 
report to work, he distributed union literature to employees who 

were entering or leaving an empl
oyee entrance of the Industrial 
Drive facility.  While he wa
s doing so, Plant Manager Minor 
approached Ellair and told Ellair that he was not to be on com-
pany premises more than 10 minutes before or after his shift.  
Minor also told Ellair, ﬁI hope you don™t get yourself in trou-
ble.ﬂ Ellair did not say anything in response.  On cross-
examination, Ellair admitted that after Minor spoke to him, 
Minor went back into the plant; Ellair further admitted that he 
remained at the entrance, and he presumably continued to dis-
tribute literature as he had been
 doing before Minor arrived.  
Minor testified, but he did not dispute Ellair on this point; I 

found Ellair™s testimony on 
the point to be credible. 
First-shift Jonesville facility employee Larry Lofton testified 
that, at some time in November, he came to an exterior entrance 
of the Jonesville f
acility plant about 11 p.m. to distribute proun-
ion fliers to the employees of the second and third shifts.  Tom 
Barr, the Respondent™s vice president of manufacturing, ap-
proached Lofton and asked for a copy of a flyer.  After examin-
 16 See Neff-Perkins Co., 315 NLRB 1229 fn. 1 (1994), and cases 
cited infra. 17 See Shedd™s Food Products
, 293 NLRB 584 (1989), where the 
Board found a violation because an 
employee was pushed ﬁfour or five 
feetﬂ because of her protected activities.  
18 See Garney Morris, Inc.,
 313 NLRB 101 (1993); and 
Federated 
Dept. Stores
, 241 NLRB 240 (1979). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 180ing the flier, Barr told Lofton th
at he had to leave.  Lofton fur-ther testified that: 
 I told him at the time that I didn™t think that I had to 
leave by law and he said he wasn™t going to get into it with 
me at that time, I had to leave.  [I told Barr that] I wasn™t 
going to leave for another five or ten minutes, and then at 
that time I would leave and not before. . . .  He went back 
inside and never came back again. 
 Lofton was not asked when he left
 the premises that night, but 
presumably he continued distributi
ng the fliers for at least a few 
minutes more.  Barr did not testify.  I found the Lofton™s testi-
mony on the point to be credible. 
The no-access rule that is contained in the Respondent™s 
handbook is invalid under Tri-County Medical Center
, as dis-
cussed above.  The Respondent argues that because neither 

Ellair nor Lofton ceased handbilling when the supervisors told 
them to do so, and because they were not disciplined for their 
protected union activities, there is
 no violation.  Again, success 
of an employer™s attempt to interfere with employees™ rights as 
stated in 
Tri-County Medical Center
 is not an issue.  See 
NLRB v. Pizza Crust of Pennsylvania
, as quoted above.  Moreover, 
Minor™s statement to Ellair that
 he ﬁhopedﬂ that Ellair would 
not get into trouble by violating the Respondent™s invalid no-
access rule was clearly an unlawful threat to Ellair because he 
was engaging in protected union activities.
19 In these circum-
stances I find and conclude that, by Minor™s and Barr™s at-
tempts to exclude off-duty employees from soliciting or dis-
tributing information for the Un
ion in the Respondent™s outside nonworking areas, the Respondent violated Section 8(a)(1).  I 
additionally find and conclude that the conduct of Minor and 
Barr would have tended to interf
ere with the employees™ rights 
to a fair election, and I shall recommend that the Board sustain 
Objections 6 and 7 as they pertain to this conduct. 
The third incident alleged by paragraphs 14 and 15 of the 
complaint did involve enforcem
ent of the Respondent™s hand-book™s no-access rule by a proven exclusion of an off-duty 
employee.  Current employee Danny May is a first-shift em-
ployee at the Jonesville facility.  May testified that once in 
November he and some nonemployee organizers went to the 
Jonesville facility and distributed some prounion fliers to em-
ployees at night, between the second and third shifts.  Trego 
approached May and told him that he had to leave.  May asked 
Trego if that was a direct order, and Trego replied that it was.  
May then left the premises (w
ith the organizers still there).  
When Trego was called as a witness by the General Counsel, he 
essentially admitted the facts as related by May.  I find and 

conclude that, by Trego™s ejecting May from the Respondent™s 
premises because he was an o
ff-duty employee who was engag-
ing in protected solicitations 
and distributions, the Respondent 

violated Section 8(a)(1) of the 
Act.  I additionally find and 
conclude that the conduct of Tr
ego would have tended to inter-
fere with the employees™ rights to a fair election, and I shall 
recommend that the Board sustain Objections 6 and 7 as they 
pertain to this conduct.
20                                                           
                                                           
19 See Webco Industries
, 327 NLRB 172 (1998). 
20 Pizza Crust of Pennsylvania
, supra. 
Paragraphs 16 and 17 of the Complaint
21  As noted above, the complaint alleges, and the Respondent 
denies, that Gary LoPresto and Roger Hartsell are supervisors 

within Section 2(11) of the Act or agents of the Respondent 
within Section 2(13).  The Responde
nt classifies LoPresto as a 
ﬁfacilitator,ﬂ and it classifies Hartsell as a ﬁleadman.ﬂ Para-
graph 16 of the complaint alleges that in November LoPresto 
posted a notice to employees that 
stated that the plant would be 
closed if the employees selected the Union as their collective-
bargaining representative.  Para
graph 17 alleges that Leadman 
Hartsell thereafter ﬁpermitted the continued postingﬂ of a copy 
of the same plant-closure notice.  At the conclusion of the Gen-
eral Counsel™s case, the Res
pondent moved to dismiss para-
graphs 16 and 17 of the complaint on the ground that the Gen-eral Counsel had not presented pr
ima facie cases that LoPresto 
and Hartsell were either its supe
rvisors or agents.  I granted the 
motion.  On brief, the General Counsel requests reconsideration 
of those rulings.  For the reasons stated infra, I adhere to those 
rulings.  In addition, I find th
at the Respondent proved in its 
case that LoPresto did not engage in the conduct, which the 
complaint attributes to him. 
To prove the conduct of LoPresto and Hartsell, the General 
Counsel called only employee Davis.
  Davis testified that he 

and a few other Industrial Driv
e facility employees regularly 
conducted Bible-study meetings 
during breaks.  The meetings 
were usually held in the Respondent™s training room, but during 
a break in November the group found the training room in use.  
The group (then consisting of Davis and employees Mike 
Leatherman, Mike Puthoff, Ke
vin Jones, and Larry Green) 
went next door to the then-unoccupied office of LoPresto to 
conduct their meeting.  Davis te
stified that when he entered 
LoPresto™s office, he saw on a wall an antiunion flier, a copy of 

which was received in evidence.  The flier depicts a large pad-
lock that is placed across what 
appears to be a gate-opening.  
The legend around the depict
ion is: ﬁNOŠOR THE SHOP WILL BE SHUT DOWN.ﬂ On direct examination Davis testi-
fied that LoPresto™s office has windows to a small aisle and to 
the adjacent training room.  That testimony, of course, was 
designed to leave the inference that the flier could have been 
seen by someone who was outside LoPresto™s office.  On cross-
examination, however, Davis ag
reed that the posting could not 
have been seen from the aisle, but he insisted that it could be 

seen from the training room.  Davi
s admitted, however, that his 
pretrial affidavit states unequ
ivocally: ﬁI don™t believe you 
could see this notice unless you went
 into LoPresto™s office.ﬂ  I 
find that Davis told the truth in his affidavit.
22 Davis further 
acknowledged on cross-examination that he had no idea when 
the flier was first posted in LoPr
esto™s office, and he did not 
know how long it remained there.  (Davis testified that he was 
never again inside LoPresto™s office.) 
In its case, the Respondent di
d not call LoPresto.  The Re-
spondent did, however, call empl
oyee Jones.  Jones testified 
that he created the flier on his home-computer, that he pinned it 

on LoPresto™s wall as the Bible-study group filed into Lo-
Presto™s office, that he did so specifically to irritate the proun-
ion Davis, that he told Davis that he had created the flier, that 
he made a joking offer to make a
nother copy of the flier just for 
 21 On brief, the Charging Party doe
s not contend that any of the ob-
jections are supported by the evidence that the General Counsel intro-
duced in support of these paragraphs of the complaint. 
22 See Alvin J. Bart & Co.
, 236 NLRB 242 (1978). 
 EAGLE-PICHER INDUSTRIES 181Davis, that Davis laughed at that
 joke, and that he (Jones) re-
moved the flier as the group filed out
 of LoPresto™s office at the 
end of their meeting.  The Ge
neral Counsel did not re-call 
Davis to rebut any of this testimony, and I found it credible.  
Even if the General Counsel had proved LoPresto to be a su-
pervisor, I would therefore recommend dismissal of paragraph 
16 of the complaint because neither LoPresto nor any other 
alleged supervisor was involved in the posting of the Jones 
flier. 
As evidence of the supervisory status of LoPresto, the Gen-
eral Counsel relies on Respondent™s answer in a prior proceed-
ing.  As mentioned above, the General Counsel issued a com-plaint against the Respondent in Case 7ŒCAŒ40911(1) and (2).  
In that complaint, which issued on July 8, the General Counsel 
alleged that LoPresto was a supe
rvisor within Section 2(11).  
Before that prior case settled,
 David Wilson, the Respondent™s 
vice president of human resources (and a layman), filed an 
answer that admitted LoPresto™s supervisory status.  Although 
the Respondent denied LoPresto™s supervisory status in the 
answer that it filed (by a lawyer) in this case, the General 
Counsel contends that the Respondent is somehow bound by 
Wilson™s admission in the prio
r case.  The General Counsel 
cites no applicable authority for such a proposition,
23 and I can see no logic for it.  Respondents are not bound in perpetuity by 
answers that they file.  Even if the Respondent had originally 
admitted LoPresto™s supervisory 
status in this case, it would 
have had the absolute right to amend such answer and withdraw 
that admission at any time before the instant hearing began.
24 That absolute right would trul
y have been rendered meaning-
less if the Respondent were ne
vertheless bound by an answer 
that it had filed in some previous case. 
In this case, the General Counsel offered no evidence that 
LoPresto possessed any of the indi
cia of supervisory status that 
are listed by Section 2(11).
25 The most that the General Counsel 
offered was a May 7 certificate of
 training that named LoPresto 
as a ﬁteacher or trainerﬂ for an in-house course in ﬁQuality 
Manufacturing Training, Gage Operation, Purge Procedure, 
[and] Request for Change.ﬂ  
The General Counsel argues on 
brief that ﬁit is reasonable to in
ferﬂ that LoPresto used ﬁinde-pendent judgmentﬂ under Section 
2(11) while giving that train-ing.  I disagree; the General Co
unsel made no attempt to prove 
what the training actually involved, and there is no basis for 
such inference. 
Finally, the General Counsel argues that testimony by Wil-
son proves that, even if LoPresto is not a supervisor within 
Section 2(11), he is an agent of the Respondent within Section 
2(13).  The testimony of Wilson was no more than that Lo-
Presto trained employees on how to work as a team.  The Gen-
eral Counsel asks the Board to infer that during such training 
LoPresto conveys information to
 the employees.  In so doing, 
                                                          
 23 American Bakeries Co.
, 280 NLRB 1373 (1986), cited by the 
General Counsel, dealt with an answ
er to a complaint that was then 
before the Board. 
24 See Board Rules and Regulations, Sec. 102.23. 
25 Sec. 2(11) of the Act defines ﬁsupervisorﬂ as: 
. . .  any individual having authority, in the interest of the employer, to 
hire, transfer, suspend, lay off, recall, promote, discharge, assign, re-
ward, or discipline other employees, or responsibly to direct them, or 
to adjust their grievances, or effectively to recommend such action, if 
in connection with the foregoing the 
exercise of such authority is not 
of a merely routine or clerical nature, but requires the use of independ-
ent judgment. 
the General Counsel cites 
Debber Electric
, 313 NLRB 1094, 
1095 fn. 6 (1994), for the proposition that anyone who conveys 
any information from management 
is its ﬁconduitﬂ and its agent within Section 2(13).  I do not believe that Debber can be read 
so broadly; that case involved an individual who was shown to 
be a supervisor within Section 2(11) 
and that individual regu-
larly conveyed both job-rela
ted messages a
nd personnel mes-
sages to employees.  In this case, however, there is no evidence 
that LoPresto ever conveyed personnel (or even job-related) 
information to the employees when he trained employees to 
work as a team, much less that he regularly did so. 
In support of paragraph 17 of the complaint, Davis further 
testified that ﬁin late October or early Novemberﬂ he saw an-
other copy of the Jones flier in
 a production area.  Davis started to take it down, but Leadman Hartsell told him not to.  Hartsell 
did not testify, but assuming th
e truth of Davis™ testimony I 
would nevertheless recommend di
smissal of this allegation 
because the General Counsel did not offer any evidence that 
Hartsell was a supervisor within Section 2(11) at the time that 
he told Davis not to take down the Jones filer.  On brief, the 
General Counsel relies on other 
testimony by Wilson that, ﬁun-
til October of 1998,ﬂ Hartsell was a ﬁsupervisor.ﬂ Again, Wil-
son is a layman, and the Respondent is not bound by his use of 
the word ﬁsupervisor,ﬂ especially in a case where it has for-
mally denied Hartsell™s Section 
2(11) status.  Moreover, Davis 
placed Hartsell™s conduct in ﬁlat
e October or early November.ﬂ 
Wilson™s undisputed testimony, how
ever, was that Hartsell was a supervisor ﬁuntil October.ﬂ That is, Wilson at most admitted 
that Hartsell was a supervisor
 through September; Wilson did 
not admit that Hartsell was a s
upervisor in October or Novem-
ber.  Finally, the General Counsel does not argue that there is 

any testimony or other evidence
 that would support a finding 
that Hartsell was an agent of the Respondent within Section 
2(13) at any relevant time; ne
vertheless, the General Counsel 
asks on brief for that finding. 
 Without even any putative fac-
tual support, of course, I sh
all recommend dismissal of the agency contention for Hartsell. 
For all of the above reasons, I adhere to my rulings and I 
recommend that the Board affirm my bench dismissals of para-
graphs 16 and 17 of the complaint. 
Paragraph 18 of the Complaint and Objection 10  
Employee Davis further testified that, about 2 weeks before 
the December 3 Board election, Third Shift Supervisor Julian 
Cass approached him while he was 
alone at his work station.  
According to Davis, Cass ﬁasked me what were my issues and 
why did I think I needed a union.ﬂ Davis told Cass that he was 
having problems with his insura
nce, that he needed better 
medical benefits, and that he wanted ﬁfairer treatment of em-

ployeesﬂ and a ﬁfair contract.ﬂ  Cass directed Davis to see 
ﬁSandy,ﬂ the Respondent™s insu
rance-program administrator. 
On the basis of this testimony by Davis, the complaint alleges 

that Cass unlawfully interrogated Davis.  Cass did not testify.  I 
found Davis credible on the point, and I conclude that the Re-
spondent did, by Cass™ conduct, 
unlawfully interrogate an em-
ployee in violation of Section 8(a)(1).  The Charging Party, 

however, offered no evidence that 
the interrogation of Davis by 
Cass was disseminated in any way to other employees.  For that 
reason, and upon the authority of 
Antioch Rock & Ready Mix
, supra, and cases cited therein, I shall recommend that Objection 
10 be overruled to the extent that it is premised on Cass™ con-
duct.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 182Paragraph 19 of the Complaint26  Employee Thompson testified that on December 2 he and 
employee Steven Sheiley distribu
ted union hats between shifts 
outside a doorway to the Jonesville
 facility.  Thompson testi-
fied that, as he and Sheiley were so engaged, a car with four 
union representatives drove to within a few feet of where they 
were standing (and well within th
e Respondent™s premises).  As 
Thompson and Sheiley talked to 
the four union representatives, 
Supervisors Jack Johnson, Don Diatz, and Mike VanCamp 
came and stood at the doorway.  The supervisors told the union 
representatives that they had to leave the premises.  The union 
representatives agreed, and the driver started maneuvering the 
car around in order to point in the 
direction of the exit.  As that 
was happening, VanCamp asked 
for a hat, but Thompson re-
fused to give him one.  After the union representatives™ car got 
turned around, but before it was driven away, one of the union 
representatives told the supervisors that they had to leave also.  
As Thompson testified:  And they [the Union representatives] stopped and they 
said, ﬁWell you guys [the supervisors] can™t stand out here 

with the employees.ﬂ 
And then they [the supervisors] said ﬁWe know,ﬂ and 
they kept standing there and he kept asking me for the hat 
and things. 
And they [the Union representatives] said, ﬁWell, you 
guys go in and we will leave,ﬂ and they [the Union repre-
sentatives] left.  And then a
bout forty-five seconds to a 
minute later then Jack [Johnson] and them [the other su-
pervisors] went back in. 
 Sheiley did not testify.  Based 
on this testimony by Thompson 
,the complaint alleges that the Respondent engaged in unlawful 
surveillance of its employees™ union activities.  In its case, the 
Respondent called none of the three supervisors to testify. 
Of course, the supervisors had every right to approach the 
point inside the Respondent™s property line where the union 
representatives™ car had been driven so that the representatives 
could to talk to Thompson and Sheiley.  The supervisors also 
had a right to stay at that poi
nt while the union representatives™ 
car was maneuvered to point towa
rd the exit.  This was not 
unlawful surveillance; nor was standing around for ﬁforty five 
seconds to a minuteﬂ afterwards (for the purpose of making 
sure that the union representative
s were actually leaving, if 
nothing else).  I shall therefor
e recommend dismissal of para-
graph 19 of the complaint. 
Paragraphs 21 of the Complaint and Objections 3 and 11  
During December 1 and 2, ending more than 24 hours prior 
to the start of the December 
3 Board election,
 the Respondent 
conducted a series of compulsory
-attendance meetings in which it sought to dissuade the employees from voting for the Union.  
At 11 p.m. on December 1, 
William Oeters, Respondent™s 
president, made one such speech to the third-shift employees at 

the Industrial Drive facility.  
About 70 employees attended the 
Oeters meeting (as I shall call it).  In addition to Oeters, present 
for management were Plant Mana
ger Minor, Vice Presidents of 
Human Resources Trego and Wilson, and Third Shift Foremen 
McCavit, and Cass.  It is undis
puted that before the meeting 
                                                          
 26 On brief, the Charging Party doe
s not contend that any of the ob-
jections are supported by the evidence that the General Counsel intro-
duced in support of this paragraph of the complaint. 
began Oeters told the employees 
that he was going to make a 
speech, and he told the employees to hold any questions that 
they might have until the meeting was finished at which time he 
would stay and answer their questions individually. 
Employee Gerald Ellair was one
 of the employees in atten-
dance at the Oeters meeting.  Ellair, as he usually did, was 
wearing a shirt that was covered with prounion insignia and a 
UAW cap.  Ellair testified that during Oeters™ presentation, 
employee Jamie Buckner stood a
nd asked a question (the sub-
stance of which Ellair did not recall).  According to Ellair: 
 [Oeters] told [Buckner] to sit down and be quiet.  And I had 

my handbook and I got up and I said, ﬁWell, according to our 
handbook, pageﬂŠthink it was 134 and 135; I™m not exact on 
the pagesŠﬁsays that we should feel free to ask questions.ﬂ 
And he [Oeters] walked over to me and he pointed at me and he says, ﬁSit down and shut up now.ﬂ 
I said, ﬁYes, sir.ﬂ And I sat down. 
 Ellair further testified that after this exchange employee Null 

attempted to ask Oeters a questio
n but Trego, ﬁinstructed him to 
sit down and be quiet.ﬂ  Thereafter, employee Davis and sev-

eral other employees attempted to
 ask questions, and they were 
ﬁignored.ﬂ  About 5 minutes after the last employee had at-
tempted to ask a question, further according to Ellair, Oeters, 
ﬁkept going on how bad the unions was and everything, and I 
remained seated, and I said, ‚garbage.™ﬂ  At that, Oeters pointed 
to Ellair and told Trego that he wanted a warning notice issued 
to Ellair.  Ellair remained silent for the rest of the meeting. 
After the meeting, Trego and Mi
nor escorted Ellair to Mi-
nor™s office.  Minor first told Ellair that he could be discharged; 
then Minor told Ellair that he could be suspended for 5 days; 
then Minor told Ellair that he 
would receive a wa
rning notice.  
Ellair returned to work.  Minor
 did not dispute this testimony 
by Ellair. 
On December 3 (ﬁafter the election,ﬂ according to Ellair) the 
Respondent issued Ellair a warning notice that stated as the 
ﬁReason for Disciplinary Action Takenﬂ: 
 During the third shift plant-wide meetings on 12-1-98, 
at approximately 11:00 p.m., Ge
rald was instructed to sit 
down and be quiet so that the rest of the employees could 
hear the special instructions 
being given by Bill Oeters.  
Bill requested that Gerald remain quiet until the end of the 
meeting and then questions wo
uld be answered.  Gerald 
then again was disruptive.  Based on the above informa-

tion, Gerald is being written up. 
 Although, as will be seen, the Re
spondent contends that Ellair 
interrupted the Oeters meeting th
ree times, Ellair testified that 
he attempted to ask a question only once during the meeting, 
and his only other remark was 
the ﬁgarbageﬂ comment which 
he made in a ﬁcalmﬂ tone.  (Ellair denied that he or the other 
employees had discussed a plan 
to disrupt the Oeters meeting 
by repeatedly trying to ask questions, and there is no evidence 
that the employee interruptions during the Oeters meeting were 
the product of some sort of conspiracy.) 
Employee Null testified that he sat within 10 feet of Ellair 
during the Oeters meeting.  Null 
testified that he and employees 
Buckner and Milt Keys attempted 
to ask questions, and Oeters or the other supervisors present told them to sit down.  Later 
during the Oeters meeting Ellair
 attempted to ask a question, 
and Oeters, according to Null, 
ﬁ[t]old him to sit down and be 
quiet or they™d write him up.ﬂ  Still later, as Oeters continued 
 EAGLE-PICHER INDUSTRIES 183his speech, further according to Null: ﬁGerald made the com-
ment ‚garbage,™ and Oeters walk
ed over to him and pointed at 
Gerald, [and] looked at Sam Tre
go, and said write this man up.ﬂ Null described Ellair™s tone of voice as ﬁquiet to normal.ﬂ 
Null further testified that, other than Ellair™s one attempted 
question and his ﬁgarbageﬂ comment, Ellair said nothing during 
the Oeters meeting.  Employee Davis testified consistently with 
Ellair and Null.  Based on this testimony by Ellair, Davis and 
Null, the complaint alleges that
 the Respondent violated Sec-tion 8(a)(3) by issuing the warning notice to Ellair. 
The Respondent called Minor and Wilson to testify about the 
Oeters meeting.  Both Minor a
nd Wilson agreed that other em-
ployees stood up and attempted 
to ask questions during the meeting but Oeters told each of them to sit down and hold their 
questions until after the meeting was completed and he would 
answer them individually.  Both Minor and Wilson testified 
that the other employees complie
d, but Ellair did not.  Minor 
and Wisdom testified that Ella
ir ﬁpopped upﬂ three times during 
the meeting to interrupt Oeters.  Wilson testified that Ellair 

cited the handbook during his first interruption, but Wilson did 
not testify as to what Ellair said during the other two interrup-
tions.  Both Minor and Wilson testified that, after Ellair™s sec-
ond interruption (ﬁpopped up,ﬂ as both Minor and Wisdom 
phrased it in their testimonies), Oeters told Ellair that he was 
being insubordinate; Wilson add
itionally testified that when 
Ellair interrupted the second time, Oeters told Ellair that if he did not sit down and be quiet, ﬁyou™re going to be disciplined.ﬂ 
Both Minor and Wilson testified that it was after Ellair™s third 
interruption (again, ﬁpopped up,ﬂ as both Minor and Wisdom 
phrased it) that Oeters told Trego to issue a warning notice to 
Ellair.  Wilson testified: ﬁThat chilled the crowd.ﬂ
27 Whether Ellair interrupted Oeters three times or only twice is 
the only factual resolution that is required.  I find that the ﬁgar-
bageﬂ interruption was only Ella
ir™s second because: (1) the above-quoted warning notice™s failu
re to indicate that Ellair 
interrupted three times is a tacit admission that he did so only 

twice; (2) Wilson and Minor (most suspiciously) testified that 
Ellair ﬁpopped upﬂ three times, but they made no attempt to 
relate what Ellair had said when he ﬁpopped upﬂ the second (or 
third) time; (3) the Respondent did not call to testify any of the 
4 other managers who were present; and (4) the General Coun-
sel™s witnesses were credible on the point.  Nevertheless, El-
lair™s ﬁgarbageﬂ comment was, in
 fact, an interruption; although 
Ellair spoke in a moderate tone
, he had no reason for making 
the ﬁgarbageﬂ comment other than to interrupt, and challenge, 
Oeters. 
In summary, the employees were told as a group that they 
could not ask questions or otherwise interrupt the Oeters™ meet-
ing.  When Ellair first inte
rrupted, he was individually and 
categorically warned orally that he would receive a warning 
notice if he did so again.  (As employee Null put it, Oeters 
ﬁ[t]old him to sit down and be quiet or they™d write him up.ﬂ) 
Ellair then interrupted again. 
 As a result, the Respondent is-
sued Ellair a warning notice.  The issue before the Board is 

whether Ellair™s second interrupt
ion of the Oeters™ meeting was protected to the extent that the Respondent could not lawfully 
issue him a warning notice because of that interruption, even 
though Ellair had ignored a specific, individual, oral warning 
                                                          
                                                           
27 I grant the motions of the General Counsel and the Charging Party 
to correct Tr. 451, l. 22, to 
change ﬁshowedﬂ to ﬁchilled.ﬂ 
that he would receive such a written warning if he interrupted 
the Oeters meeting again. In several cases, the Board has held that Section 7 affords 
employees a degree of latitude that insulates them from suspen-
sions or discharges for impulsive interruptions during compul-
sory-attendance employer campai
gn meetings if those interrup-tions fall short of violence or extreme cursing and if those inter-ruptions are not the product of an employee conspiracy to dis-
rupt such meetings.  F. W. Woolworth Co.
, 251 NLRB 1111 
(1980), and 
Beverly California Corp.
, 326 NLRB 232 (1998), 
are two of those cases.  On brief, the General Counsel relies 
heavily upon 
Woolworth
 and Beverly 
for the proposition that 
neither may an employer lawfully issue to an employee a warn-
ing notice for repeated interrup
tions of an employer campaign 
meeting, even if the employee has disregarded a prior oral 
warning of that discipline.  Neither 
Woolworth nor Beverly
, however, involved an issuance of the milder discipline of a 

warning notice for employee disruptions of employer 
speeches.
28 Indeed, the General Counsel cites no case in which 
repeated employee disruptions of
 employer campaign speeches 
have been held to be activity that is protected from receiving 
warning notices.29 Certainly, the General Counsel does not cite 
any case that holds that repeat
ed disruptive employee conduct 
during an employer campaign m
eeting is protected from the 
discipline of a warning notice, even when that employee has 
ignored a specific oral warning that he would receive a written 
warning if his disruptive conduct continues.  Therefore, the 
General Counsel is asking the Bo
ard to establish such a prece-
dent in this case. 
The unprecedented ruling that th
e General Counsel seeks is 
that an employer may not issue a warning notice to an em-
ployee because of that employee
™s repeated disruptions of a 
working time employer campaign meeting, even where the 
employee has ignored a prior oral warning that a written warn-
ing would be forthcoming on th
e occasion of the employee™s 
next interruption.  Because there 
is precious little else that an 
employer can effectively do to exercise his right to make a 

speech in the face of repeated disruptions, the granting of Gen-
eral Counsel™s request would result in law that 
any discipline of 
an employee for disrupting an employer campaign speech is a 
per se violation of the Act.  
I do not believe that such law 
should be established. 
A per se rule that employer
s may not impose any discipline 
on employees for disruptions of
 employer campaign meetings 
would leave employees free to engage in repeated cat-calls, 
foot-stomping, whistling or other such conduct that would ef-
fectively deprive employers of their rights under Section 8(c) of 
the Act to make campaign speeches.30 If an employer cannot at 
 28 In 
Beverly, moreover, the administrative law judge, with subse-
quent Board approval, characterized
 the suspension as an ﬁoverreac-
tion,ﬂ plainly leaving the inference 
that the Act does not prohibit all 
discipline for speech-disrupting employee conduct.  
29 Fall River Savings Bank
, 247 NLRB 631 (1980), the only case 
cited by the General Counsel for the proposition that issuance of a 
warning notice in such circumstances is tantamount to a suspension or a 
discharge, involved the issuance a warning notice for employee conduct 
during an impromptu confrontation on a work floor when the employer 
was trying to get employees to go back to work; the case did not in-
volve an employer campaign speech or
 interruptions of such a speech. 
30 Sec. 8(c) provides: 
The expressing of any views, argument, or opinion, or the 
dissemination thereof, whether in wr
itten, printed, graphic, or vis-
ual form, shall not constitute or be evidence of an unfair labor 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 184least categorically warn orally
 an individual employee of the 
punishment of a warning notice for interruptions that tend to 
impair that employer™s ability to give a lawful speech on paid 
employee time, and if 
that employer cannot follow up on such a 
categorical warning with the comparatively mild punishment of 
such a warning notice when the employee ignores the oral 
warning and interrupts again, an employer effectively has no 
right to give campaign speeches, even when it is paying em-
ployees to listen to them. 
The General Counsel argues that
 Ellair™s case should be ana-
lyzed under 
Wright Line, 251 NLRB 1083 (1980), enfd. 662 
F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982).  
Wright Line, however, does not apply to a situation in which an 
employee engages in a general course of protected concerted 
activities, as Ellair did when he (twice) interrupted the Oeters 
meeting,31 and the employer disciplines that employee alleg-
edly because some aspect of the employee™s conduct exceeded 
the protection of the Act.  Instea
d, as observed by the Board in 
Mast Advertising
, 304 NLRB 819 (1991), such cases are to be 
analyzed under 
NLRB v. Thor Power Tool Co., 351 F.2d 584, 
587 (7th Cir. 1965), enfg. 148 NLRB 1379 (1964).  
Thor Power Tool holds that ﬁan employee™s right to engage in concerted 
activity may permit some leeway 
for impulsive behavior which 
must be balanced against the employer™s right to maintain order 
and respect.ﬂ This, ultimately, is the standard to be applied to 
the warning that the Respondent issued to Ellair, as I have done.  Moreover, assuming that 
Wright Line did apply, I would 
find that the General Counsel ha
s not presented a prima facie 
case of discrimination against Ellair.  It is true that Ellair was 
wearing many prounion insignia (buttons, etc.) when he inter-
rupted Oeters and Ellair was 
the only interrupting employee 
who was disciplined.  Neverthe
less, the General Counsel did 
not show that the other employee
s who interrupted Oeters were not wearing such insignia.  Moreover, there is no evidence of 

disparate treatment because the 
General Counsel did not show that any other employee interrupted Oeters 
twice
 and was not punished. In this case it is true that Minor essentially admitted Ellair™s 
testimony that, after 
the Oeters™ meeting, he was brought to an 
office where Minor threatened him with suspension and dis-

charge.  It is also true that of 
Beverly
, supra, fn. 5, the Board 
found an 8(a)(1) violation in such a threat of suspension.  The 
threats by Minor, however, were not alleged, and the General 
Counsel does not ask on brief for finding of a violation in that 
respect.  I am constrained to point out, however, that even if 

Minor™s postmeeting threats to Ella
ir of harsher discipline had 
been alleged, and even if I were to find 8(a)(1) violations in 

Minor™s conduct, Section 7 woul
d not somehow retroactively render Ellair™s conduct protected
 from the warning notice that 
Oeters had previously ordered. 
The Respondent did not discharge or suspend Ellair for his 
ﬁgarbageﬂ interruption of the Oeters™ meeting.  Rather, the Re-
spondent issued to Ellair the co
mparatively mild discipline of a 
warning notice, and it did so only after Ellair had ignored a 
specific oral warning that the written warning would be forth-
coming if he interrupted the Oete
rs™ meeting again.  The warn-
ing notice was not followed by a di
scharge, or a suspension, or 
any other discipline that would 
have immediately affected El-
                                                                                            
 practice under any of the provisions of this Act, if such expression 
contains no threat of reprisal or
 force or promise of benefit. 
31 See Neff-Perkins
, supra. 
lair™s tenure of employment.  
The warning notice, therefore, 
appears to have been no more than that which was necessary to 
allow Oeters to complete his presentation to the employees.  I 
shall therefore recommend that paragraph 21 of the complaint 
be dismissed.  I shall furthe
r recommend that the Board over-
rule the Union™s Objection 11, which is premised on the alleged 

unlawfulness of the warning notice to Ellair. 
The Union™s Objection 3 is premised on Oeters™ threat to is-
sue the warning notice to Ellair.  The complaint did not allege, 
and the General Counsel does not ask for a finding, that Oeters™ 
threat to Ellair of a warning notice violated Section 8(a)(1).  
Perhaps it is needless to say, but even if such allegation had 
been made I would find that Oeters™ threat to Ellair of the dis-
cipline of a warning notice did not
 violate Section 8(a)(1); if 
Oeters had a right to order the issuance of the warning notice to 
Ellair, he necessarily had a right to threaten to do so.  For this 
reason, I shall recommend that the Board overrule the Union™s 
Objection 3. 
Objection 12  
The December 3 Board electio
n was conducted in the Re-spondent™s training room, the door to which is on the north side 
of an east-west aisle that runs along the front of the production 
area of the Industrial Drive facility.
  According to the scale of a 
diagram of the plant that was received in evidence, the aisle is 
about 100 feet long and 4 feet wi
de (at its narrowest point).  
The training room door is about 20 feet from the east end of the 

aisle; a door to a supervisors™ room is about 20 feet west of the 
training room door; a door to the lunchroom is about 30 feet 
west of the supervisors™ office, or about 50 feet from the train-
ing room door.  Two voting periods were conducted in order to 
allow employees of all three shifts to vote.  The first polling 
period was from 5:30 until 8 a.m.; the second polling period 
was conducted at some time afte
r the second shift began work 
that afternoon. Employee Davis testified that he worked the third shift on 
the night of December 2Œ3.  Several minutes before the shift-
end at 6:50 a.m., he went to the training room to vote.  After 
voting, he returned to his work area.  As he started to leave the 
plant at shift-end, he walked to a point where he could see other 
employees who were in the aisle, 
lined up to vote, at the door of 
the training room.  Davis testifie
d that at the time: ﬁI observed 
[Supervisors] Jim Cole and John
 Burkhart; they were down by 
the . . . entrance to the training room; and they were standing 
there and they had talked to several employees and talked 
amongst themselves.ﬂ  Davis tes
tified that Cole and Burkhart were within 5 feet of the training room door as they did this.  

On cross-examination, Davis admitted that, before the voting 
period began, his shift had rece
ived orders to wait until their 
production lines were released to
 vote; Davis further admitted 
that the third shift followed that orderly procedure.  Davis fur-
ther admitted that, as the first shift employees arrived, they did 
not report to their work areas (to be released by production 
lines); instead they went immediately to the voting line where 
they became ﬁvery jubilant,ﬂ but not loud.  Employee Null 
testified that at the shift change on the morning of December 3 
he saw Cole, Burkhart, and Supe
rvisor Steve George standing 
ﬁapproximately 30 feetﬂ from the training room door, speaking 

to employees before or after they had voted.  Neither Davis nor 
Null were asked to es
timate how long it was that they saw Cole 
and Burkhart standing in the aisl
e.  Both Davis and Null admit-
ted that they did not hear what Cole and Burkhart said to any of 
 EAGLE-PICHER INDUSTRIES 185the employees who were in the ai
sle that morning.  It is upon 
this testimony by Null and Davi
s that Objection 12, as quoted 
above, alleges that the Employer
 engaged in improper election-
eering at or near the polls. 
Neither Burkhart nor George testified.  Wilson testified that 
he came to the aisle after he received a report that the first-shift 
employees were not going to thei
r work areas and working until 
they were released by production lines to go and vote.  Rather, 
the report was that some of the first-shift employees were going 
individually to the voting area 
where they were making a great 
deal of noise while waiting to vote.  Wilson went to the door to 
the supervisors™ office where he found ﬁthe day-shift supervi-
sorsﬂ (apparently all of them) who did not know what to do 
about the fact that the employees had not followed the voter-
releasing instructions.  Wilson 
told the supervisors to walk 
further away from the training room door; they walked in the 

aisle to the area of the lunch room door and conferred.
32 Wilson 
told the supervisors not to attempt to get the employees who 
were already lined up at the training room door to go back to 
work; he further told the supervisors to go and tell the other 
employees who were working that they could go to vote at any 
time that they wished.  Cole test
ified consistently with Wilson; 
Cole denied being within 10 feet of the training room door; and 
he denied speaking to any employees who were waiting to vote.   
I credit the testimonies of Wilson and Cole that they were in 
the aisle only momentarily during the voting period, that they 
were there to investigate reports that employees were not wait-
ing to be released by production lines to vote, and that they 
stayed reasonably far away from the training room door.  I 
further credit Cole™s testimony that he did not speak to any 
employees who were waiting to vote.  Although neither 
Burkhart nor George testified, Cole was credible in his testi-
mony that George stayed in the 
same area that he did.  Under 
these circumstances, including the circumstance that no witness 
for the Charging Party could test
ify as to what the supervisors 
may have said to the voters, 
I find that Objection 12™s claim 
that the supervisors engaged in impermissible electioneering is 

not supported by the evidence. 
In fact, on brief the Charging Party does not contend that su-
pervisors engaged in electioneering.  Rather, citing 
ITT Auto-
motive, 324 NLRB 609 (1997), the Charging Party claims that 
the supervisors™ being in the aisle would have made the em-
ployees feel ﬁunder the glassﬂ of
 the Employer.  This is a con-
tention of improper surveillance, so
mething that is not raised by 
Objection 12.  Assuming, however, that the surveillance allega-
tion is properly raised by that 
objection, I would nevertheless 
overrule it. 
Wilson and Cole were credible in their testimonies that they 
were taken by surprise when they saw that the first-shift em-

ployees were proceeding individually to the polling area and 
not waiting to be released in order.  They were further credible 
that the supervisors remained in the aisle only long enough to 
decide what to do about it; also, as they deliberated, they 
moved further away from the polling area, not closer.  Such 
conduct could not have given 
any employees the impression 
that their voting was under surveillance.  Moreover, 
ITT Auto-
motive, 
as cited by the Charging Party, is not authority for the 
proposition that supervisors enga
ge in objectionable conduct if 
they are ever in a position to see employees going to, or coming 
from, the polls.  
ITT Automotive, in turn,
 cites 
Performance                                                           
 32 The Tr. 455, l. 15, is corrected to change ﬁAﬂ to ﬁ8.ﬂ  
Measurements Co., 148 NLRB 1657, 1659 (1964), in which the Board held that ﬁthe continued presence of the [employer™s] 
president at a location where the employees were required to 
pass in order to enter the polling place was improper conductﬂ 
and that ﬁby this conduct the [employer] interfered with the 
employees™ freedom of choice in the election.ﬂ The administra-
tive law judge in ITT Automotive 
quoted this language of 
Per-formance Measurements
 and, with Board approval, also turned 
his decision on the ﬁcontinued presenceﬂ of supervisors in the 
polling area to find that the fr
ee choice of the employees had 
been interfered with.  In both 
ITT Automotive 
and Performance Measurements, the employer agents had systematically main-
tained their presence in the area
s leading to the polls throughout 
all, or nearly all, of the voting periods.  On brief, the Charging 
Party does not mention 
Performance Measurements
, and the 
Charging Party excises from its quotations of 
ITT Automotive 
that case™s emphasis on the el
ement of the ﬁcontinued pres-enceﬂ of employer agents in the polling area.  Of course, the 
absence of that critical element cannot be ignored.  I will there-
fore recommend that the Board overrule the Union™s Objection 
12. CONCLUSIONS OF 
LAW 1. By the following acts a
nd conduct Respondent has vio-lated Section 8(a)(1) of the Act: 
(a) Since on or about June 
17, the Respondent has main-
tained in effect, and has enforced, a work rule prohibiting off-

duty employees from gaining access to its parking lots, gates 
and other outside nonworking areas for the purposes of engag-
ing in protected solicitations or distributions. 
(b) In August, Swander threaten
ed an employee with plant 
closure if the employees selected the Union as their collective-
bargaining representative.  
(c) In October, McCavit inte
rrogated an employee about his 
union membership, activities, or desires. 
(d) In October, McCavit threatened an employee with plant 
closure if the employees selected the Union as their collective-
bargaining representative. 
(e) In November, McCavit enforced against an employee the 
Respondent™s work rule prohibiting off-duty employees from 
gaining access to its parking lots, gates, and other outside non-
working areas for the purposes of engaging in protected solici-
tations or distributions. 
(f) In November, Minor assaulted an employee because he 
had engaged in protected concerted or union activities. 
(g) In November, Minor enforced against an employee the 
Respondent™s work rule prohibiting off-duty employees from 
gaining access to its parking lots, gates, and other outside non-
working areas for the purposes of engaging in protected solici-
tations or distributions. 
(h) In November, Barr enforced against an employee the Re-
spondent™s work rule prohibiting off-duty employees from 
gaining access to its parking lots, gates and other outside non-
working areas for the purposes of engaging in protected solici-
tations or distributions. 
(i) In November, Trego enforced against an employee the 
Respondent™s work rule prohibiting off-duty employees from 
gaining access to its parking lots, gates and other outside non-

working areas for the purposes of engaging in protected solici-

tations or distributions. 
(j) In November, Cass interrogated an employee about his 
union membership, activities, or desires. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 186(k) On November 30, the Respondent issued a notice that 
threatened employees with arrest if they violated its work rule 
prohibiting off-duty employees from gaining access to its park-
ing lots, gates, and other outside nonworking areas for the pur-
poses of engaging in protected 
solicitations or distributions. 
(l) On November 30, the Respondent promulgated, and 
thereafter maintained in effect, a rule that prohibited employees 
from going without management™s prior permission to any of 
the Respondent™s facilities at wh
ich the employees did not work 
for the purposes of engaging in protected solicitations or distributions.                                                           
(m) On November 30, the Re
spondent promulgated, and 
thereafter maintained in effect, a rule that prohibited solicita-
tions for the Union by employees who are in working areas 
during nonworking times. 1. The Respondent has not otherw
ise violated the Act as al-
leged in the complaint. 
2. The Union™s Objections 5, 6, 7, and 8 to conduct of the 
Employer that affected the results of the December 3 Board 
election are valid and shall be sustained. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
33 ORDER The Respondent, Eagle-Picher 
Industries, Inc., Hillsdale 
Tool and Manufacturing Co. Division, Hillsdale and Jonesville, 
Michigan, its officers, agents, successors, and assigns, shall  
1. Cease and desist from 
(a) Threatening its employees with plant closure if they se-
lect the Union as their collective-bargaining representative. 
(b) Interrogating its employees about their union member-
ship, activities, or desires. 
(c) Maintaining in effect, or en
forcing, any work rule prohib-
iting off-duty employees from gaini
ng access to its parking lots, 
gates and other outside nonworki
ng areas for the purposes of engaging in protected solicitations or distributions. 
(d) Threatening its employees with arrest if, while off duty, 
they enter its parking lots, gates, or other outside nonworking 
areas for the purposes of engaging 
in protected solicitations or 
distributions. (e) Promulgating or maintaining in effect any rule prohibit-
ing employees from going without 
management™s prior permis-
sion to any of the Respondent™s facilities at which they do not 
work for the purposes of engaging 
in protected solicitations or 
distributions. (f) Promulgating or maintaining in effect any work rule pro-
hibiting employees who are in working areas during nonwork-
ing times from engaging in so
licitations for the Union. 
(g) Assaulting any employee be
cause he or she had engaged 
in protected concerted or union activities. 
(h) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
                                                           
33 If no exceptions are filed as 
provided by Sec. 102.46 of the 
Board's Rules and Regulations, th
e findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
(a) Rescind its work rule prohibiting off-duty employees 
from gaining access to its parking 
lots, gates, and other outside 
nonworking areas for the purposes of engaging in protected 
solicitations or distributions. 
(b) Rescind its work rule prohibiting employees from going 
without management™s prior permission to any of the Respon-
dent™s facilities at which th
e employees do not work for the 
purposes of engaging in protecte
d solicitations or distributions. 
(c) Rescind its work rule pr
ohibiting employees who are in 
working areas during nonworking times from engaging in so-

licitations for the Union. 
(d) Within 14 days after service by the Region, post at its fa-
cilities in Hillsdale and Jonesville, Michigan, copies of the 

attached notice marked ﬁAppendix.ﬂ
34 Copies of the notice, on 
forms provided by the Regional Director for Region 7, after 

being signed by the Respondent™s authorized representative, 
shall be posted by the Respondent and maintained for 60 con-
secutive days in conspicuous pla
ces including all places where 
notices to employees are customarily posted.  Reasonable steps 

shall be taken by the Respondent to ensure that the notices are 
not altered, defaced, or covered by any other material.  In the 
event that, during the pendency 
of these proceedings, the Re-
spondent has gone out of business or closed the facilities in-volved in these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to each current 
employee and former employee em
ployed by the Respondent at 
any time since June 17, 1998, the date of the first unfair labor 
practice found herein. 
(e) Within 21 days after service by the Region, file with the 
Regional Director a sworn certifica
tion by a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
IT IS FURTHER ORDERED 
that the election held on December 3, 
1998, in Case 7ŒRCŒ21284 is set aside and that that case is 
severed from Case 7ŒCAŒ41632 a
nd remanded to the Regional 
Director for Region 7 of the Board for the purpose of conduct-
ing a new election at such time as he or she deems that the cir-
cumstances permit the employees™ free choice of a bargaining 
representative. 
[Direction of Second Election omitted from publication.] 
 APPENDIX NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
 34 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ  
 EAGLE-PICHER INDUSTRIES 187To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT
 threaten you with plant closure if you select In-
ternational Union, United Automobile, Aerospace and Agricul-
tural Implement Workers of America (UAW), AFLŒCIO as 
your collective-bargaining representative. 
WE WILL NOT
 interrogate you about your union membership, 
activities, or desires. 
WE WILL NOT
 maintain in effect, or enforce against you, any 
work rule prohibiting off-duty employees from gaining access 
to our parking lots, gates or other outside nonworking areas for 
the purposes of engaging in solicitations or distributions that 

are protected by the Act. 
WE WILL NOT
 threaten you with arrest if, while off duty, you 
enter our parking lots, gates or other outside nonworking areas 
for the purposes of engaging in solic
itations or distributions that 
are protected by the Act. 
WE WILL NOT
 promulgate, or maintain in effect, or enforce 
against you, any work rule prohibiting you from going without 

management™s prior permission to any of our facilities at which 
you do not work for the purposes of engaging in solicitations or 
distributions that are protected by the Act. 
WE WILL NOT
 promulgate or maintain in effect any work rule 
prohibiting employees who are in working areas during non-
working times from engaging in
 solicitations for the Union. 
WE WILL NOT
 assault you because you have engaged in pro-
tected concerted or union activities. 
WE WILL NOT
 in any like or related manner interfere with, re-
strain, or coerce you in the exercise of the rights guaranteed to 
you by Section 7 of the Act. 
WE WILL 
rescind our work rule prohibiting off-duty employ-
ees from gaining access to our park
ing lots, gates, or other out-
side nonworking areas for the purposes of engaging in solicita-
tions or distributions that 
are protected by the Act. 
WE WILL 
rescind our work rule prohibiting you from going 
without management™s prior permission to any of our facilities 
at which you do not work for the purposes of engaging in so-
licitations or distributions th
at are protected by the Act. 
WE WILL 
rescind our work rule prohibiting employees who 
are in working areas during nonwo
rking times from engaging in 
solicitations that are protected by the Act. 
EAGLE-PICHER 
INDUSTRIES, INC., HILLSDALE 
TOOL 
AND MANUFACTURING 
CO. DIVISION
  